--------------------------------------------------------------------------------

 

Exhibit 10.46

 

WARRANT AGREEMENT

 

DATED AS OF OCTOBER 25, 2004

 

between

 

PW EAGLE, INC.

 

and

 

CHURCHILL CAPITAL PARTNERS IV, L.P.

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.1     DEFINITIONS

   1

1.2     ACCOUNTING TERMS AND DETERMINATIONS

   10

ARTICLE II PURCHASE AND SALE OF WARRANTS

   10

2.1     AUTHORIZATION AND ISSUANCE OF SHARES AND WARRANTS

   10

2.2     ISSUANCE OF THE WARRANTS

   11

2.3     REPRESENTATIONS AND WARRANTIES OF THE INITIAL HOLDER

   11

2.4     REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   12

ARTICLE III FORM; REGISTER; EXCHANGE FOR WARRANTS; TRANSFER

   15

3.1     FORM OF WARRANT; REGISTER

   15

3.2     EXCHANGE OF WARRANTS FOR WARRANTS

   15

3.3     TRANSFER OF WARRANT

   16

ARTICLE IV EXERCISE OF WARRANT; EXCHANGE FOR WARRANT SHARES

   18

4.1     EXERCISE OF WARRANTS

   18

4.2     EXCHANGE FOR WARRANT SHARES

   18

4.3     ISSUANCE OF COMMON STOCK

   19

ARTICLE V ADJUSTMENT OF EXERCISE PRICE AND SHARES

   20

5.1     GENERAL

   20

5.2     STOCK DIVIDENDS, SUBDIVISIONS AND COMBINATIONS

   21

5.3     ISSUANCE OF COMMON STOCK

   21

5.4     ISSUANCE OF OTHER EQUITY SECURITIES

   25

5.5     CAPITAL REORGANIZATION, CAPITAL RECLASSIFICATIONS, MERGER, ETC.

   25

5.6     [INTENTIONALLY OMITTED]

   26

5.7     OTHER ACTIONS AFFECTING COMMON STOCK

   26

5.8     MISCELLANEOUS

   26

ARTICLE VI CERTAIN OTHER RIGHTS

   29

6.1     PAYMENTS IN RESPECT OF DIVIDENDS AND DISTRIBUTIONS

   29

6.2     [INTENTIONALLY OMITTED]

   29

6.3     [INTENTIONALLY OMITTED]

   29

6.4     PUT RIGHTS

   29

ARTICLE VII COVENANTS OF THE COMPANY

   33

7.1     NOTICES OF CERTAIN ACTIONS

   33

7.2     FINANCIAL STATEMENTS AND REPORTS

   34

7.3     [INTENTIONALLY OMITTED]

   35

7.4     BOARD OBSERVATION RIGHTS

   35

 

-i-



--------------------------------------------------------------------------------

7.5     [INTENTIONALLY OMITTED]

   35

7.6     MERGER OR CONSOLIDATION OF THE COMPANY

   35

7.7     RESERVATION OF SHARES, ETC.

   35

7.8     REDEMPTIONS, ETC.

   36

7.9     RESTRICTIONS ON PERFORMANCE

   37

7.10     MODIFICATION OF OTHER DOCUMENTS

   37

7.11     PREFERRED STOCK

   38

7.12     LISTING OF WARRANT SHARES

   38

7.13     INDEMNIFICATION

   38

ARTICLE VIII MISCELLANEOUS

   38

8.1     NOTICES

   38

8.2     EXPENSES, ETC.

   40

8.3     NO VOTING RIGHTS; LIMITATIONS OF LIABILITY

   40

8.4     AMENDMENTS AND WAIVERS

   40

8.5     SPECIFIC PERFORMANCE

   41

8.6     BINDING EFFECT

   41

8.7     COUNTERPARTS; FACSIMILE SIGNATURES

   41

8.8     GOVERNING LAW

   41

8.9     BENEFITS OF THIS AGREEMENT

   42

8.10     HEADINGS

   42

8.11     CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS;

            ADMISSIBILITY OF PHOTOCOPIES; WAIVER OF JURY TRIAL

   42

8.12     CONFIDENTIALITY

   43

8.13     REMEDIES CUMULATIVE

   43

 

SCHEDULE 2.2

   -      Allocation

SCHEDULE 2.4(g)

   -      Capitalization of the Company

EXHIBIT A

   -      Form of Warrant

 

-ii-



--------------------------------------------------------------------------------

WARRANT AGREEMENT dated as of October 25, 2004, between PW EAGLE, INC., a
Minnesota corporation (the “Company”), and Churchill Capital Partners IV, L.P.,
a Delaware limited partnership (the “Initial Holder”).

 

PREAMBLE

 

The Company is entering into (i) a Senior Subordinated Note Purchase Agreement
dated as of the date hereof with the Initial Holder (as amended, restated,
supplemented or otherwise modified from time to time, the “Senior Subordinated
Note Purchase Agreement”), and (ii) a Junior Subordinated Note Purchase
Agreement dated as of the date hereof with the Initial Holder (as amended,
restated, supplemented or otherwise modified from time to time, the “Junior
Subordinated Note Purchase Agreement”). Pursuant to the Senior Subordinated Note
Purchase Agreement (and subject to the satisfaction of the conditions set forth
therein), the Company will issue and sell to the Initial Holder, and the Initial
Holder will purchase from the Company, a Senior Subordinated Note of the Company
in the original principal amount of $16,000,000 (together with any note or notes
issued in substitution or exchange therefor, and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Senior
Subordinated Notes”). Pursuant to the Junior Subordinated Note Purchase
Agreement (and subject to the satisfaction of the conditions set forth therein),
the Company will issue and sell to the Initial Holder, and the Initial Holder
will purchase from the Company, a Junior Subordinated Note of the Company in the
original principal amount of $8,000,000 (together with any note or notes issued
in substitution or exchange therefor, and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Junior Subordinated
Notes”). The Senior Subordinated Note Purchase Agreement and the Junior
Subordinated Note Purchase Agreement are herein collectively called the “Note
Purchase Agreements” and individually called a “Note Purchase Agreement”. The
Senior Subordinated Notes and the Junior Subordinated Notes are herein
collectively called the “Notes” and individually called a “Note”. It is a
condition to closing the transactions contemplated by the Note Purchase
Agreements that the Company enter into this Agreement and issue to the Initial
Holder hereunder warrants to subscribe for and purchase from the Company, at the
price specified below (subject to adjustment as noted below) such number of
fully paid and nonassessable shares of Common Stock (as hereinafter defined) as
is specified below (subject to adjustment as noted below). This Agreement sets
forth the terms and conditions applicable to such warrants.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Accruing Liability” has the meaning given to such term in Section 6.4(b)(iii).

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by, or is under common Control with, such Person.

 

“Allocable Number” has the meaning given to such term in Section 4.2.

 

“Applicable Law” means all provisions of laws, statutes, ordinances, rules,
regulations, permits, certificates or orders of any Governmental Authority
applicable to the Person in question or any of its assets or property, and all
judgments, injunctions, orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party or by which
any of its assets or properties are bound.

 

“Assignment Form” means the assignment form attached as Annex C to a Warrant.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed in the State of Minnesota;
provided, however, that any determination of a Business Day relating to a
securities exchange or other securities market means a Business Day on which
such exchange or market is open for trading.

 

“Change of Control” has the meaning given to such term in the Note Purchase
Agreements, as in effect on the date hereof.

 

“Class B Common Stock” means the Class B Common Stock, par value $.01 per share,
of the Company.

 

“Closing Date” has the meaning given to such term in the Note Purchase
Agreements, as in effect on the date hereof.

 

“Code” has the meaning given to such term in the Note Purchase Agreements, as in
effect on the date hereof.

 

“Commission” means the Securities and Exchange Commission (or a successor
thereto).

 

“Common Stock” means (a) the Voting Common Stock, (b) the Class B Common Stock,
and (c) any other class of capital stock of the Company hereafter authorized
that is not limited to a fixed sum or percentage of par or stated or liquidation
value with respect to the rights of the holders thereof to participate in
dividends or in the distribution of assets upon any liquidation, dissolution or
winding up of the Company; provided, however, that the shares issuable upon
exercise of the Warrants in accordance with Section 4.1 or upon exchange of the
Warrants in accordance with Section 4.2 shall be shares of Voting Common Stock
or, in the

 

-2-



--------------------------------------------------------------------------------

case of any reorganization, reclassification, consolidation, merger or sale
subject to Section 5.5, the stock, other securities, cash or other property
provided for in Section 5.5.

 

“Company” has the meaning given to such term in the introductory paragraph of
this Agreement.

 

“Company Notice Date” has the meaning given to such term in Section 6.4(a)(ii).

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Convertible Securities” has the meaning given to such term in Section
5.3(b)(i).

 

“Delivery Date” has the meaning given to such term in Section 4.3(a).

 

“Effected Warrant Shares” has the meaning given to such term in Section
6.4(b)(ii).

 

“Effected Warrants” has the meaning given to such term in Section 6.4(b)(ii).

 

“Event of Default” has the meaning given to such term in the Note Purchase
Agreements, as in effect on the date hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Form” means the exchange form attached as Annex B to a Warrant.

 

“Exercisability Date” means the Closing Date.

 

“Exercise Form” means the exercise form attached as Annex A to a Warrant.

 

“Exercise Price” means $.01 per Warrant Share, subject to adjustment from time
to time in the manner provided in Article V.

 

“Expiration Time” means 5:00 p.m., Central time, on October 25, 2014.

 

“Financing” means the borrowing of money by the Company or any Subsidiary
(including in connection with any refinancing of existing Indebtedness of the
Company or any Subsidiary), the sale or issuance by the Company of capital
stock, a recapitalization of the Company, a revaluation of the assets of the
Company or any Subsidiary (to the extent permitted under applicable law and
GAAP), transfers by the Company from its capital to its surplus accounts,
effecting the sale of the Warrants and/or the Warrant Shares required to be
purchased by the Company under Section 6.4 to one or more third parties or any
other transaction (other than a sale of a majority of the assets of the Company
and its Subsidiaries,

 

-3-



--------------------------------------------------------------------------------

taken as a whole) pursuant to which the Company makes available funds in an
amount sufficient to satisfy in cash all its obligations under Section 6.4.

 

“Fully Diluted Basis” means, with respect to the Common Stock at any time of
determination, the number of shares of Common Stock that would be issued and
outstanding at such time, assuming full conversion, exercise and exchange of all
issued and outstanding Convertible Securities and Options that, at such time,
are exercisable or exchangeable for, or convertible into, Common Stock,
including the Warrants, except that the number of shares of Common Stock
outstanding on a Fully Diluted Basis shall not include the number of shares of
Common Stock issuable upon exercise, conversion or exchange of Options or
Convertible Securities that, at the time of determination, are Out of the Money.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” means any federal, state, municipal or other
government, governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States of
America or any political subdivision thereof, or of any other country.

 

“Holder” means any Holder of a Warrant or Warrant Shares, as set forth in the
Warrant Register or the stock record books of the Company, as the case may be.

 

“Indebtedness” has the meaning given to such term in the Note Purchase
Agreements, as in effect on the date hereof.

 

“Initial Holder” has the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Junior Subordinated Note Purchase Agreement” has the meaning given to such term
in the Preamble.

 

“Junior Subordinated Notes” has the meaning given to such term in the Preamble.

 

“Junior Subordination Agreement” has the meaning given to such term in the Note
Purchase Agreements, as in effect on the date hereof.

 

“Lien” has the meaning given to such term in the Note Purchase Agreements, as in
effect on the date hereof.

 

“Market Price” means, for any security as of any date of determination:

 

(a) if such security is Publicly Traded as of the date of determination, the
price determined by computing the average, over a period consisting of the most
recent 21 Business Days occurring prior to the date of determination, of the
applicable price set forth

 

-4-



--------------------------------------------------------------------------------

below (but excluding any trades or quotations that are not bona fide, arm’s
length transactions):

 

(i) if on any Business Day such security is listed on one or more domestic
securities exchanges, the average of the closing sales prices for such security
on such Business Day on all domestic securities exchanges on which such security
may be listed or, if there have been no sales on any such exchange on such
Business Day, the average of the highest bid and lowest asked prices for such
security on all such exchanges at the end of such Business Day, or

 

(ii) if on any Business Day such security is not listed on one or more domestic
securities exchanges but is quoted on the Nasdaq National Market or Nasdaq
Small-Cap Market, the closing sales price for such security on such Business Day
on the Nasdaq National Market or Nasdaq Small-Cap Market or, if there have been
no sales in either such market on such Business Day, the average of the
representative bid and asked prices for such security quoted on the Nasdaq
National Market or Nasdaq Small-Cap Market as of 4:00 P.M., New York time, on
such Business Day, or

 

(iii) if on any Business Day such security is not listed on any domestic
securities exchange or quoted on the Nasdaq National Market or Nasdaq Small-Cap
Market, the average of the highest bid and lowest asked prices for such security
on such Business Day in the domestic over-the-counter market as reported by the
National Quotation Bureau, Incorporated, or any similar successor organization.

 

(b) if such security is not Publicly Traded as of the date of determination, (i)
in the case of the Common Stock, the Market Value Per Share as of such date,
determined in accordance with the Valuation Procedure, and (ii) in the case of
any other security, the fair market value of one share or other applicable unit
of such security as of such date, determined in accordance with the Valuation
Procedure, except that if the Market Price of the Common Stock is being
determined for purposes of Section 4.3(c), such determination shall be made in
good faith by the Board exercising reasonable business judgment.

 

“Market Value” means the highest price that would be paid for the entire common
equity interest in the Company on a going-concern basis in a single arm’s-length
transaction between a willing buyer and a willing seller (neither acting under
compulsion), using valuation techniques then prevailing in the securities
industry and assuming full disclosure of all relevant information and a
reasonable period of time for effectuating such sale. For purposes of
determining Market Value, (a) the exercise price of Options to acquire Common
Stock that are then exercisable and not Out of the Money shall be deemed to have
been received by the Company and (b) the liquidation preference or indebtedness,
as the case may be, represented by Convertible Securities that are then
convertible or exchangeable and not Out of the Money shall be deemed to have
been eliminated or cancelled.

 

-5-



--------------------------------------------------------------------------------

“Market Value Per Share” means the price per share of Common Stock obtained by
dividing (a) the Market Value by (b) the number of shares of Common Stock
outstanding (on a Fully-Diluted Basis) at the time of determination.

 

“Material Adverse Effect” has the meaning given to such term in the Note
Purchase Agreements, as in effect on the date hereof.

 

“Note Purchase Agreements” has the meaning given to such term in the Preamble.

 

“Notes” has the meaning given to such term in the Preamble.

 

“Observer” has the meaning given to such term in Section 7.4.

 

“Options” has the meaning given to such term in Section 5.3(b)(i).

 

“Organizational Documents” means, with respect to any Person, each instrument or
other document that (a) defines the existence of such Person, including its
articles or certificate of incorporation as filed or recorded with an applicable
Governmental Authority, or (b) governs the internal affairs of such Person,
including its by-laws

 

“Other Equity Documents” means the warrants, options, securities and other
agreements described on Schedule 2.4(g) hereto.

 

“Out of the Money” means, at any date of determination (a) in the case of an
Option, that the aggregate fair market value as of such date of the shares of
Common Stock issuable upon the exercise of such Option is less than the
aggregate exercise price payable upon such exercise and (b) in the case of a
Convertible Security, that the quotient resulting from dividing the fair market
value as of such date of such Convertible Security by the number of shares
issuable as of such date upon conversion or exchange of such Convertible
Security is greater than the fair market value of a share of Common Stock.

 

“Person” shall be construed as broadly as possible and includes a natural
person, corporation, limited liability company, partnership, joint venture,
trust, unincorporated association or other organization and a Governmental
Authority.

 

“Public Offering” means an offering of securities under an effective
registration statement under the Securities Act.

 

“Public Sale” means a sale of securities pursuant to a Public Offering or to the
public through a broker, dealer or market maker (pursuant to the provisions of
Rule 144 or otherwise).

 

“Publicly Traded” means, with respect to any security, that such security is (a)
listed on a domestic securities exchange, (b) quoted on Nasdaq National Market
or Nasdaq Small-Cap Market or (c) traded in the domestic over-the-counter
market, which trades are

 

-6-



--------------------------------------------------------------------------------

reported by the National Quotation Bureau, Incorporated, or any similar
successor organization.

 

“Put Closing Date” has the meaning given to such term in Section 6.4(b)(i).

 

“Put Event” means the earlier of:

 

(a) October 25, 2010;

 

(b) prepayment in full of the Notes;

 

(c) any time at which the Common Stock ceases to be listed on the NASDAQ
National Market, a national securities exchange or other national market or
interdealer quotation system (including, without limitation, the NADSAQ
Small-Cap Market and the OTC Bulletin Board); or

 

(d) the failure by the Company to make timely filings of such reports as are
required to be filed by it with the Commission so that Rule 144 ceases to be
available to the shareholders of the Company who are otherwise able to take
advantage of the provisions of such rule, which failure has not been cured prior
to the later of (A) the fifteenth day following the earlier of the date the
Company is first notified of such failure by any Holder or the date upon which
any executive officer of the Company first became aware, or with the exercise of
reasonable diligence, should have become aware, of such failure, and (B) the
delivery of a Put Notice.

 

“Put Notice” has the meaning given to such term in Section 6.4(a)(ii).

 

“Put Notice Date” has the meaning given to such term in Section 6.4(a)(ii).

 

“Put Postponement” has the meaning given to such term in Section 6.4(b)(iii).

 

“Put Price Per Share” means, as at any date, the Market Price for a share of
Common Stock as of such date.

 

“Put Reactivation Date” has the meaning given to such term in Section
6.4(b)(iii).

 

“Put Response Notice” has the meaning given to such term in Section 6.4(b)(ii).

 

“Put Right” means the right of a Holder to require the Company to purchase
Warrants and Warrant Shares pursuant to, and in accordance with, Section 6.4.

 

“Put Withdrawal Notice” has the meaning given to such term in Section
6.4(b)(ii).

 

“PW Poly Spinoff” has the meaning given to such term in the Note Purchase
Agreements, as in effect on the date hereof.

 

-7-



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and the Initial Holder dated as of the Closing Date.

 

“Requisite Holders” means, as of any date of determination, (a) Holders holding
Warrants or Warrant Shares representing at least 51% of the Warrant Shares (i)
previously issued or (ii) issuable upon exercise of Warrants then outstanding,
or (b) at the option of the Initial Holder exercised by written notice given to
the Company at any time after the date hereof, (i) Holders holding Warrants or
Warrant Shares representing at least 51% of the Warrant Shares (A) previously
issued upon exercise of the Warrants originally allocated to the Senior
Subordinated Notes (as shown on Schedule 2.2 hereto), or (B) issuable upon
exercise of any such Warrants then outstanding, and (ii) Holders holding
Warrants or Warrant Shares representing at least 51% of the Warrant Shares (A)
previously issued upon exercise of the Warrants originally allocated to the
Junior Subordinated Notes (as shown on Schedule 2.2 hereto), or (B) issuable
upon exercise of any such Warrants then outstanding.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended from time to time, or any similar or successor
rule then in force.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Credit Agreement” has the meaning given to such term in the Note
Purchase Agreements, as in effect on the date hereof.

 

“Senior Debt” has the meaning given to such term in the Note Purchase
Agreements, as in effect on the date hereof.

 

“Senior Subordinated Debt” means the Indebtedness and other obligations incurred
under the Senior Subordinated Note Purchase Agreement or any of the other Note
Documents referred to therein.

 

“Senior Subordinated Note Purchase Agreement” has the meaning given to such term
in the Preamble.

 

“Senior Subordinated Notes” has the meaning given to such term in the Preamble.

 

“Senior Subordination Agreement” has the meaning given to such term in the Note
Purchase Agreements, as in effect on the date hereof.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the shares of stock or other interests entitled to vote in the
election of directors or comparable Persons performing similar functions
(excluding shares or other interests entitled to vote only upon the failure to
pay dividends thereon or other contingencies) are at the time owned or
controlled, directly or indirectly through one or more Subsidiaries, by such
Person.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, USPoly Company, f/k/a PW Poly Corp., shall not be
deemed to be a Subsidiary of the Company.

 

“Transfer” means any sale, transfer, assignment, or other disposition, with or
without consideration, of any interest in any security, including any
disposition of any security or of any interest therein which would constitute a
sale thereof within the meaning of the Securities Act.

 

“Valuation Procedure” means, with respect to the determination of any amount or
value required to be determined in accordance with such procedure (the
“valuation amount”), a determination (which shall be final and binding on the
Company and the Holders) made (a) by agreement among the Company and the
Requisite Holders or (b) in the absence of such an agreement, by an Appraiser
(as defined below) selected in accordance with the further provisions of this
definition. If the Company and the Requisite Holders have not agreed on the
valuation amount within 30 days following the event requiring the determination
thereof, then either the Company or the Requisite Holders may demand the
selection of an Appraiser. In the event any such demand is made, the Appraiser
will be selected by agreement among the Company and the Requisite Holders,
provided that if the Company and the Requisite Holders are unable to agree upon
an acceptable Appraiser within ten days after the date either party demands that
one be selected, the Appraiser will be selected by an arbitrator located in
Minneapolis, Minnesota, chosen by the American Arbitration Association (or if
such organization ceases to exist, the arbitrator shall be chosen by a court of
competent jurisdiction). The arbitrator shall select the Appraiser (within ten
days of his or her appointment) from a list, jointly prepared by the Company and
the Requisite Holders, of not more than six Appraisers of reputable standing in
the United States, of which no more than three may be named by the Company and
no more than three may be named by the Requisite Holders. The arbitrator may
consider, within the ten-day period allotted, arguments from the parties
regarding which Appraiser to choose, but the selection by the arbitrator shall
be made in its sole discretion from the list of six. The Company and the
Requisite Holders shall submit to the Appraiser their respective determinations
of the valuation amount, and any supporting arguments and other data as they may
desire, within ten days of the appointment of the Appraiser, and the Appraiser
shall as soon as practicable thereafter make its own determination of the
valuation amount. The final valuation amount for purposes hereof shall be the
average of the two valuation amounts closest together, as determined by the
Appraiser, from among the valuation amounts submitted by the Company and the
Requisite Holders and the valuation amount calculated by the Appraiser. The
Company shall pay the fees and expenses of the Appraiser and arbitrator (if any)
used to determine the valuation amount. If required by any Appraiser or
arbitrator, the Company shall execute a retainer and engagement letter
containing reasonable terms and conditions, including, without limitation,
customary provisions concerning the rights of indemnification and contribution
by the Company in favor of such Appraiser or arbitrator and its officers,
directors, managers, partners, employees, shareholders, members, agents and
Affiliates. As used herein, “Appraiser” means (i) with respect to a
determination of Market Value or the fair market value of any security, an
investment banking firm and (ii) with respect to a

 

-9-



--------------------------------------------------------------------------------

determination of other valuation required hereunder, a firm of the type
generally considered to be qualified in making determinations of the type
required.

 

“Voting Common Stock” means the Common Stock, par value $.01 per share, of the
Company.

 

“Warrants” means each warrant issued under this Agreement, together with any
warrant or warrants issued in substitution or exchange therefor (except any such
warrant theretofore disposed of in a Public Sale or transferred to the Company
or a Subsidiary of the Company).

 

“Warrant Register” has the meaning given to such term in Section 3.1(b).

 

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of a Warrant in accordance with Section 4.1 or upon exchange of a
Warrant in accordance with Section 4.2, (b) all other securities or other
property issued or issuable upon any such exercise or exchange in accordance
with this Agreement and (c) any securities of the Company distributed with
respect to the securities referred to in the preceding clauses (a) and (b) or
with respect to any previously distributed securities referred to in this clause
(c) (except, in each case, any such shares, securities or property theretofore
disposed of in a Public Sale or transferred to the Company or a Subsidiary of
the Company). As used in this Agreement, the phrase “Warrant Shares then held”
by any Holder or Holders means Warrant Shares held at the time of determination
by such Holder or Holders and Warrant Shares issuable upon exercise of Warrants
held at the time of determination by such Holder or Holders.

 

1.2 ACCOUNTING TERMS AND DETERMINATIONS.

 

Except as otherwise may be expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Holders
hereunder and under the Warrants shall be prepared, in accordance with GAAP. All
calculations made for the purposes of determining compliance with the terms of
this Agreement and the Warrants shall (except as otherwise may be expressly
provided herein) be made by application of GAAP, to the extent applicable.

 

ARTICLE II

PURCHASE AND SALE OF WARRANTS

 

2.1 AUTHORIZATION AND ISSUANCE OF SHARES AND WARRANTS.

 

The Company has authorized (a) the issuance of the Warrants to the Initial
Holder pursuant to this Agreement and (b) the issuance of such number of shares
of Common Stock as shall be necessary to permit the Company to comply with its
obligations, as of the date hereof, to issue Warrant Shares pursuant to the
Warrants.

 

-10-



--------------------------------------------------------------------------------

2.2 ISSUANCE OF THE WARRANTS.

 

(a) Issuance. On the Closing Date, the Company shall (i) issue to the Initial
Holder Warrants representing the right to acquire an aggregate of Three Hundred
Sixty-Six Thousand Six Hundred Fifty-One (366,651) shares of Common Stock, (ii)
deliver to the Initial Holder certificates for the Warrants registered in the
name of the Initial Holder and in the denominations shown on Schedule 2.2
hereto, except that if the Initial Holder shall notify the Company in writing
prior to such issuance that it desires certificates for Warrants to be issued in
other denominations or registered in the name or names of any Affiliate, nominee
or nominees of the Initial Holder for its or their benefit, then certificates
for Warrants for the Initial Holder shall be issued to the Initial Holder in the
denominations and registered in the name or names specified in such notice, and
(iii) deliver to the Initial Holder a legal opinion from counsel to the Company
in form and substance satisfactory to the Initial Holders. The Warrants shall be
initially allocated between the Senior Subordinated Notes and the Junior
Subordinated Notes as set forth on Schedule 2.2, provided that the Warrants are
detachable and may be transferred, in whole or in part, either alone or together
with any Note or Notes (whether or not initially allocated to such Note or
Notes), as the Holder thereof shall determine in its sole discretion (subject
only to the provisions of Section 3.3 hereof).

 

(b) Tax Value. The Initial Holder and the Company hereby acknowledge and agree
that the Notes are part of an “investment unit” within the meaning of Section
1273(c)(2) of the Code, which includes the Warrants. The Initial Holder and the
Company hereby further acknowledge and agree that, notwithstanding anything to
the contrary contained herein or in the Note Purchase Agreements, solely for
United States federal income tax purposes the aggregate “issue price” of the
Notes and Warrants under Section 1273(b) of the Code (and for purposes of
comparable state and local income tax laws) shall equal the respective amounts
set forth on Schedule 2.2 hereto. The Initial Holder and the Company hereby
agree to use the foregoing issue prices for all income tax purposes with respect
to this transaction.

 

2.3 REPRESENTATIONS AND WARRANTIES OF THE INITIAL HOLDER.

 

The Initial Holder represents and warrants to the Company as follows:

 

(a) Purchase for its Own Account. The Initial Holder is purchasing the Warrants
for its own account, without a view to the distribution thereof in violation of
the Securities Act, all without prejudice, however, to the right of the Initial
Holder at any time, in accordance with this Agreement or the Registration Rights
Agreement, lawfully to sell or otherwise to dispose of all or any part of the
Warrants or the Warrant Shares held by it.

 

(b) Accredited Investor. The Initial Holder is an “accredited investor” within
the meaning of Regulation D under the Securities Act.

 

-11-



--------------------------------------------------------------------------------

(c) Authority, Etc. The Initial Holder has the limited partnership power and
authority to enter into and perform this Agreement and the execution and
performance hereof have been duly authorized by all proper and necessary limited
partnership action on the part of the Initial Holder. This Warrant Agreement
constitutes the valid and legally binding obligation of the Initial Holder,
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

(d) Securities Act Compliance. The Initial Holder understands that the Company
has not registered the Warrants or the Warrant Shares under the Securities Act,
and the Initial Holder agrees that neither the Warrants nor the Warrant Shares
shall be sold or transferred or offered for sale or transfer by it without
registration under the Securities Act or the availability of an exemption
therefrom, all as more fully provided in Section 3.3.

 

2.4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

As a material inducement to the Initial Holder to accept the Warrants, the
Company represents and warrants as follows:

 

(a) Existence; Qualification. Each of the Company and its Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. Each of the Company and its
Subsidiaries is duly qualified, licensed or admitted to do business and is in
good standing as a foreign corporation in every jurisdiction where the failure
to be so qualified, licensed or admitted and in good standing would have a
Material Adverse Effect and has all requisite corporate power and authority to
transact its business as now conducted or presently proposed to be conducted.

 

(b) No Breach. The execution, delivery and performance of this Agreement, the
Warrants and the Registration Rights Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby will not
(i) violate the articles of incorporation or by-laws of the Company, (ii)
violate, result in a breach of or default under, give rise to any termination or
right of termination of, or result in any material penalty under, any other
instrument or agreement to which the Company is a party or by which the Company
is bound, (iii) violate any judgment, order, injunction, decree or award against
or binding upon the Company, (iv) result in the creation of any Lien upon any of
the properties or assets of the Company, or (v) violate any law, rule or
regulation relating to the Company.

 

(c) Corporate Action. The Company has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
the Warrants and the Registration Rights Agreement. The execution, delivery and
performance by the Company of this Agreement, the Warrants and the Registration
Rights Agreement have been duly authorized by all necessary corporate action
(including any shareholder action) on the part of the Company. This Agreement,
the Warrants and the Registration

 

-12-



--------------------------------------------------------------------------------

Rights Agreement have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (regardless of whether enforcement is sought in equity or at law).
The shares of Common Stock constituting the Warrant Shares initially covered by
the Warrants have been duly and validly authorized and reserved for issuance
and, when issued and delivered in accordance with the Warrants, will be duly and
validly issued, fully paid and nonassessable and free and clear of any Liens,
charges and other encumbrances or restrictions on sale (except to the extent of
any applicable provisions set forth in this Agreement or the Registration Rights
Agreement). None of the Warrants or the Warrant Shares have been or will be
issued in violation of any preemptive or similar rights of any Person.

 

(d) Approvals. Except in connection with the registration of the Warrant Shares
pursuant to the Registration Rights Agreement and relevant securities law
filings (which have been or will be made on a timely basis), no authorizations,
approvals or consents of, and no notices to, and no filings or registrations
with, any Governmental Authority or any other Person are necessary for the
execution, delivery or performance by the Company of this Agreement, the
Warrants or the Registration Rights Agreement, or for the validity or
enforceability thereof.

 

(e) Investment Company Act. The Company is not an “investment company,” or a
company “controlled by” an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

(f) Public Utility Holding Company Act. The Company is not a “holding company,”
or an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

(g) Capitalization.

 

(i) Immediately after giving effect to the issuance of the Warrants, (A) the
authorized, issued and outstanding capital stock of the Company will be as set
forth on Schedule 2.4(g) hereto, (B) all of the outstanding shares of capital
stock of the Company will be duly authorized, validly issued, fully paid and
nonassessable, and (C) the Company will not have any outstanding warrants,
options, securities or other rights exercisable or exchangeable for or
convertible into any shares of capital stock of the Company, nor shall it have
outstanding any other agreements providing for the issuance (contingent or
otherwise) of any capital stock of the Company, other than (1) the Warrants to
be issued pursuant to this Agreement, and (2) as described on Schedule 2.4(g)
hereto. Schedule 2.4(g) correctly sets forth, for each warrant, option, security
or other right or agreement listed thereon, the class and number of shares of

 

-13-



--------------------------------------------------------------------------------

capital stock of the Company issuable upon exercise, conversion or exchange
thereof and the per share exercise, conversion or exchange price therefor, in
each case immediately after giving effect to the issuance of the Warrants and
any anti-dilution adjustments resulting therefrom. True and correct copies of
all such warrants, options, securities and other rights and agreements have been
provided to the Initial Holder.

 

(ii) Except as set forth on Schedule 2.4(g), there is not in effect on the date
hereof any agreement by the Company pursuant to which any holders of securities
of the Company have a right to cause the Company to register such securities
under the Securities Act or any agreement to which the Company or (to its
knowledge) any of its shareholders is a party relating to the voting, transfer
or sale of any shares of capital stock of the Company, other than this Agreement
and the Registration Rights Agreement. True and complete copies of all such
agreements have been provided to the Initial Holder.

 

(iii) Except as set forth in Schedule 2.4(g), there is not in effect on the date
hereof any agreement by the Company or any of its Subsidiaries to repurchase or
otherwise acquire or retire any shares of capital stock of the Company or any
warrants, options, securities or other rights exercisable or exchangeable for or
convertible into any capital stock of the Company, other than this Agreement.
True and complete copies of all such agreements have been provided to the
Initial Holder.

 

(h) Private Offering. Assuming the truth and accuracy of the Initial Holder’s
representations and warranties contained in Section 2.3 hereof, the issuance of
the Warrants to the Initial Holder hereunder is exempt from the registration and
prospectus delivery requirements of the Securities Act. The Company represents
and agrees that neither the Company nor any Person acting on its behalf has
offered or will offer the Warrants or Warrant Shares or any part thereof or any
similar securities for issuance or sale to, or has solicited or will solicit any
offer to acquire any of the same from, any Person so as to bring the issuance
and sale of the Warrants or Warrant Shares within the provisions of the
registration and prospectus delivery requirements of the Securities Act.

 

(i) No Litigation. There is no action, suit, proceeding or investigation pending
or, to the best of the Company’s knowledge after due inquiry, threatened against
the Company or any of its Subsidiaries by or before any Governmental Authority
with respect to or seeking to enjoin the transactions contemplated by this
Agreement, the Warrants or the Registration Rights Agreement.

 

(j) Listing and Maintenance Requirements. The outstanding shares of Common Stock
of the Company are listed for trading on the NASDAQ National Market. The Company
has not, since the inclusion of its Common Stock for listing on the NASDAQ

 

-14-



--------------------------------------------------------------------------------

National Market, received notice from such market to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
market.

 

(k) Eligibility for Form S-3. Since October 1, 2003, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act, except as described on Schedule 2.4(k) hereto. But for any
delinquent filings described in Schedule 2.4(k), the Company would be currently
eligible to register securities for resale in a secondary offering on Form S-3
promulgated under the Securities Act.

 

ARTICLE III

FORM; REGISTER; EXCHANGE FOR WARRANTS; TRANSFER

 

3.1 FORM OF WARRANT; REGISTER.

 

(a) Form. Each Warrant issued hereunder shall be in the form of Exhibit A and
shall be executed on behalf of the Company by its Chairman or its Chief
Executive Officer and by its Chief Financial Officer, its Secretary, its
Assistant Secretary, its Treasurer or its Assistant Treasurer, except that a
Warrant need not bear any legend appearing on the first page of such form from
and after such time as such legend is permitted to be removed or omitted
pursuant to Section 3.3. Upon initial issuance, each Warrant shall be dated as
of the date of signature thereof by the Company.

 

(b) Register. Each Warrant issued, exchanged or transferred hereunder shall be
registered in a warrant register (the “Warrant Register”). The Warrant Register
shall set forth the number of each Warrant, the name and address of the Holder
thereof and the original number of Warrant Shares purchasable upon the exercise
thereof. The Warrant Register will be maintained by the Company and will be
available for inspection by any Holder at the principal office of the Company or
such other location as the Company may designate to the Holders in the manner
set forth in Section 8.1. The Company shall be entitled to treat the Holder of
any Warrant as the owner in fact thereof for all purposes and shall not be bound
to recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person.

 

3.2 EXCHANGE OF WARRANTS FOR WARRANTS.

 

(a) Exchange. A Holder may exchange any Warrant or Warrants issued hereunder for
another Warrant or Warrants of like kind and tenor representing in the aggregate
the right to purchase the same number of Warrant Shares that could be purchased
pursuant to the Warrant or Warrants being so exchanged. In order to effect an
exchange permitted by this Section 3.2, the Holder thereof shall deliver to the
Company such Warrant or Warrants accompanied by a written request signed by such
Holder specifying the number and denominations of Warrants to be issued in such
exchange and the names in which such Warrants are to be issued. As promptly as
practicable, but in any event within ten Business

 

-15-



--------------------------------------------------------------------------------

Days of receipt of such a request, the Company shall, without charge, issue,
register and deliver to the Holder thereof each Warrant to be issued in such
exchange.

 

(b) Replacement. Upon receipt of evidence reasonably satisfactory to the Company
(an affidavit of the Holder being satisfactory) of the ownership and the loss,
theft, destruction or mutilation of any Warrant, and in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company (if the Holder is the Initial Holder or a financial institution
or other institutional investor, its own agreement being satisfactory) or, in
the case of any such mutilation, upon surrender of such Warrant, the Company
shall, without charge, issue, register and deliver in lieu of such Warrant a new
Warrant of like kind and tenor representing the same rights represented by and
dated the date of such lost, stolen, destroyed or mutilated Warrant. Any such
new Warrant shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant shall
be at any time enforceable by any Person.

 

(c) Expenses. The Company shall pay all expenses and taxes (other than any
applicable income or similar taxes payable by a Holder of a Warrant)
attributable to an exchange of a Warrant pursuant to this Section 3.2; provided,
however, that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance of any Warrant in a
name other than that of the Holder of the Warrant being exchanged.

 

3.3 TRANSFER OF WARRANT.

 

(a) Transfer. Subject to the further provisions of this Section 3.3 (which are
intended to ensure compliance with the Securities Act), each Warrant may be
transferred, in whole or in part, by the Holder thereof by delivering to the
Company such Warrant accompanied by a properly completed, duly executed,
Assignment Form. As promptly as practicable, but in any event within ten
Business Days of receipt of such Assignment Form, the Company shall, without
charge, issue, register and deliver to the Holder thereof a new Warrant or
Warrants of like kind and tenor representing in the aggregate the right to
purchase the same number of Warrant Shares that could be purchased pursuant to
the Warrant being transferred. In all cases of transfer by an attorney, the
original power of attorney, duly approved, or a copy thereof, duly certified,
shall be deposited and remain with the Company. In case of transfer by
executors, administrators, guardians or other legal representatives, duly
authenticated evidence of their authority shall be produced and may be required
to be deposited and remain with the Company in its discretion. The Company shall
not be liable for complying with a request by a fiduciary or nominee of a
fiduciary to register a transfer of any Warrant which is registered in the name
of such fiduciary or nominee, unless made with the actual knowledge that such
fiduciary or nominee is committing a breach of trust in requesting such
registration of transfer, or with knowledge of such facts that the Company’s
participation therein amounts to bad faith.

 

-16-



--------------------------------------------------------------------------------

(b) Legend. Each certificate for Warrants or Warrant Shares shall (unless
otherwise permitted by the further provisions of this Section 3.3) be stamped or
otherwise imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM. IN ADDITION, THE TRANSFER OF THESE SECURITIES IS SUBJECT TO THE
CONDITIONS SPECIFIED IN SECTION 3.3 OF THE WARRANT AGREEMENT DATED AS OF OCTOBER
25, 2004, AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME, BETWEEN THE ISSUER OF
THESE SECURITIES AND THE INITIAL HOLDER NAMED THEREIN. NO TRANSFER OF THESE
SECURITIES SHALL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED. A COPY OF THE WARRANT AGREEMENT IS ON FILE AND MAY BE INSPECTED AT
THE PRINCIPAL EXECUTIVE OFFICE OF THE ISSUER. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY THE PROVISIONS OF THE
WARRANT AGREEMENT.”

 

(c) Opinion. Each Holder shall, prior to any Transfer of any Warrants or Warrant
Shares (other than pursuant to an effective registration statement under the
Securities Act), give written notice to the Company of such Holder’s intention
to effect such Transfer and to comply in all other respects with the provisions
of this Section in making such proposed Transfer. Each such notice shall
describe the manner and circumstances of the proposed Transfer. Upon reasonable
request by the Company, the Holder delivering such notice shall deliver a
written opinion, addressed to the Company, of counsel for such Holder (which may
be one of its internal counsels), stating that in the opinion of such counsel
(which opinion shall be reasonably satisfactory to the Company) such proposed
Transfer does not involve a transaction requiring registration of such Warrants
or Warrant Shares under the Securities Act. Such Holder shall be entitled to
Transfer Warrants or Warrant Shares, as the case may be, in accordance with the
terms of the notice delivered to the Company, if the Company does not reasonably
request such opinion within ten days after delivery of such notice or, if the
Company does reasonably request such opinion, upon its receipt thereof. Each
certificate or other instrument evidencing the securities issued upon the
Transfer of any Warrants or Warrant Shares (and each certificate or other
instrument evidencing any untransferred balance of such Warrants or Warrant
Shares) shall bear the legend set forth in Section 3.3(b) above unless (i) such
opinion of counsel is to the effect that registration of any future Transfer is
not required by the applicable provisions of the Securities Act or (ii) the
Company shall have waived the requirement of such legend.

 

(d) Removal of Restrictions. Notwithstanding the foregoing provisions of this
Section 3.3, the restrictions imposed by this Section 3.3 upon the
transferability of any Warrants or Warrant Shares shall cease and terminate when
(i) any such Warrants or Warrant Shares are sold or otherwise disposed of
pursuant to an effective registration statement under

 

-17-



--------------------------------------------------------------------------------

the Securities Act or as otherwise contemplated by paragraph (c) above in a
manner that does not require that the Warrants or Warrant Shares so transferred
continue to bear the legend set forth in Section 3.3(b) above, or (ii) the
holder of such Warrants or Warrant Shares has met the requirements for Transfer
of such Warrants or Warrant Shares under Rule 144(k). Whenever the restrictions
imposed by this Section shall terminate, upon the written request of the Holder
of any Warrants or Warrant Shares as to which such restrictions have terminated,
as promptly as practicable, but in any event within ten Business Days of receipt
of such request, the Company shall, without charge, issue, register and deliver
a new certificate or instrument not bearing the restrictive legend set forth in
Section 3.3(b) above and not containing any other reference to the restrictions
imposed by this Section.

 

(e) Financial Information. The Company shall provide (and authorize any Holder
to provide) any readily-available financial and other information concerning the
Company and its Subsidiaries to any prospective purchaser of the Warrants or
Warrant Shares owned by such Holder as such purchaser may reasonably request;
provided, however, that, upon request of the Company, such purchaser shall enter
into a confidentiality agreement, in a form reasonably requested by the Company,
with respect to any such information that is non-public.

 

ARTICLE IV

EXERCISE OF WARRANT; EXCHANGE FOR WARRANT SHARES

 

4.1 EXERCISE OF WARRANTS.

 

On any Business Day on or after the Exercisability Date but at or prior to the
Expiration Time, a Holder may exercise a Warrant, in whole or in part, by
delivering to the Company such Warrant accompanied by a properly completed
Exercise Form and a check or wire transfer in an aggregate amount equal to the
product obtained by multiplying (a) the Exercise Price, times (b) the number of
Warrant Shares being purchased. Any partial exercise of a Warrant shall be for a
whole number of Warrant Shares only.

 

4.2 EXCHANGE FOR WARRANT SHARES.

 

On any Business Day on or after the Exercisability Date but at or prior to the
Expiration Time, a Holder may exchange a Warrant, in whole or in part, for
Warrant Shares by delivering to the Company such Warrant accompanied by a
properly completed Exchange Form. The number of shares of Common Stock to be
received by a Holder upon such exchange shall be equal to (a) the number of
Warrant Shares allocable to the portion of the Warrant being exchanged (the
“Allocable Number”), as specified by such Holder in the Exchange Form, less (b)
a number of shares equal to the quotient obtained by dividing (i) the product
obtained by multiplying (A) the Exercise Price, times (B) the Allocable Number,
by (ii) the Market Price of a share of Common Stock as of the Delivery Date (as
defined below). The Allocable Number need not be a whole number, but in the case
of any partial exchange of a Warrant under this Section 4.2, the Allocable
Number shall be determined so that the number of Warrant Shares to be issued in
such exchange shall be a whole number only.

 

-18-



--------------------------------------------------------------------------------

4.3 ISSUANCE OF COMMON STOCK.

 

(a) Issuance of Common Stock. As promptly as practicable, but in any event
within ten Business Days, following the date of delivery (the “Delivery Date”)
of (i) an Exercise Form or Exchange Form in accordance with Section 4.1 or 4.2,
(ii) the related Warrant, and (iii) any required payment of the Exercise Price,
the Company shall, without charge, issue, register and deliver one or more stock
certificates representing the aggregate number of shares of Common Stock to
which the Holder of such Warrant is entitled and transfer to such Holder all
other securities or property (including any cash) to which such Holder is
entitled, in such denominations, and registered or otherwise placed in, or
payable to the order of, such name or names, as may be directed in writing by
such Holder. The Company shall deliver such stock certificates and any such
other securities or property (including any cash) to the Person or Persons
entitled to receive the same, together with an amount in cash in lieu of any
fraction of a share (or fractional interest in any other security), as
hereinafter provided.

 

(b) Partial Exercise or Exchange. If a Holder shall exercise or exchange a
Warrant for less than all of the Warrant Shares that could be purchased or
received thereunder, the Company shall issue, register and deliver to the
Holder, as promptly as practicable, but in any event within ten Business Days,
after the Delivery Date, a new Warrant evidencing the right to purchase the
remaining Warrant Shares. In the case of an exchange pursuant to Section 4.2,
the number of remaining Warrant Shares shall be the number of Warrant Shares
issuable upon exercise of the Warrant so exchanged immediately prior to the
exchange reduced by the Allocable Number. Each Warrant surrendered pursuant to
Section 4.1 or 4.2 shall be canceled.

 

(c) Fractional Shares. The Company shall not be required to issue fractional
shares of Common Stock or fractional units of any other security upon the
exercise or exchange of a Warrant. If any fraction of a share of Common Stock or
fractional unit of any other security would be issuable on the exercise or
exchange of any Warrant, the Company may, in lieu of issuing such fractional
share or unit, pay to such Holder for any such fraction an amount in cash equal
to the product obtained by multiplying (i) such fraction times (ii) the Market
Price of a share of Common Stock or of a unit of such other security, as the
case may be, as of the Delivery Date.

 

(d) Expenses. The Company shall pay all expenses and taxes (other than any
applicable income or similar taxes payable by a Holder of a Warrant)
attributable to the initial issuance of Warrant Shares upon the exercise or
exchange of a Warrant; provided, however, that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance of any Warrant or any certificate for, or any other evidence of
ownership of, Warrant Shares in a name other than that of the Holder of the
Warrant being exercised or exchanged.

 

-19-



--------------------------------------------------------------------------------

(e) Record Ownership. To the extent permitted by Applicable Law, the Person in
whose name any certificate for shares of Common Stock or other evidence of
ownership of any other security is issued upon exercise or exchange of a Warrant
shall for all purposes be deemed to have become the holder of record of such
shares or other security on the Delivery Date, irrespective of the date of
delivery of such certificate or other evidence of ownership (subject, in the
case of any exercise to which Section 4.3(g) applies, to the consummation of a
transaction upon which such exercise is conditioned), notwithstanding that the
transfer books of the Company shall then be closed or that such certificates or
other evidence of ownership shall not then actually have been delivered to such
Person.

 

(f) Approvals. If the issuance of any securities constituting Warrant Shares
upon exercise or exchange of a Warrant requires registration or approval under
any Applicable Law, the Company will as expeditiously as possible cause such
securities to be so registered or approved, as applicable. The Company may
suspend the exercise or exchange of any Warrant so affected for the period
during which such registration or approval is required but not in effect.

 

(g) Conditional Exercise or Exchange. Any Exercise Form or Exchange Form
delivered under Section 4.1 or 4.2 may condition the exercise or exchange of any
Warrant on the consummation of a transaction being undertaken by the Company or
the Holder of such Warrant, and such exercise or exchange shall not be deemed to
have occurred except concurrently with the consummation of such transaction,
except that, for purposes of determining whether such exercise or exchange is
timely it shall be deemed to have occurred on the Delivery Date. If any exercise
of a Warrant is so conditioned, then, subject to delivery of the items required
by Section 4.3(a), the Company shall deliver the certificates and other
securities or property in such manner as such Holder shall direct as required in
connection with the consummation of the transaction upon which the exercise is
conditioned. At any time that such Holder shall give notice to the Company that
such transaction has been abandoned or such Holder has withdrawn from
participation in such transaction, the Company shall return the items delivered
pursuant to Section 4.3(a), and such Holder’s election to exercise such Warrant
shall be deemed rescinded.

 

ARTICLE V

ADJUSTMENT OF EXERCISE PRICE AND SHARES

 

5.1 GENERAL.

 

The Exercise Price and the number and kind of Warrant Shares issuable upon
exercise of each Warrant shall be subject to adjustment from time to time in
accordance with this Article V.

 

-20-



--------------------------------------------------------------------------------

5.2 STOCK DIVIDENDS, SUBDIVISIONS AND COMBINATIONS.

 

If, at any time after the Closing Date, the Company shall:

 

(i) pay a dividend in shares of Common Stock or make a distribution in shares of
Common Stock; or

 

(ii) subdivide, split or reclassify its outstanding shares of Common Stock into
a larger number of shares of Common Stock; or

 

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock;

 

then (A) the number of Warrant Shares issuable upon exercise of each Warrant
shall be adjusted so as to equal the number of Warrant Shares that the Holder of
such Warrant would have held immediately after the occurrence of such event if
the Holder had exercised such Warrant immediately prior to the occurrence of
such event, and (B) the Exercise Price shall be adjusted to be equal to (1) the
Exercise Price immediately prior to the occurrence of such event, multiplied by
(2) a fraction the numerator of which is the number of Warrant Shares issuable
upon exercise of this Warrant immediately prior to the adjustment pursuant to
clause (A), and the denominator of which is the number of Warrant Shares
issuable upon exercise of this Warrant immediately after the adjustment pursuant
to clause (A). An adjustment made pursuant to this Section 5.2 shall become
effective immediately after the occurrence of such event retroactive to the
record date, if any, for such event.

 

5.3 ISSUANCE OF COMMON STOCK.

 

(a) General. If, at any time after the Closing Date, the Company shall issue or
sell (or, in accordance with Section 5.3(b), shall be deemed to have issued or
sold) any shares of Common Stock without consideration or for a consideration
per share less than the Market Price of a share of Common Stock determined as of
the date of such issuance or sale, then, effective immediately upon such
issuance or sale, the Exercise Price and the number of Warrant Shares issuable
upon exercise of each Warrant shall be adjusted as follows:

 

(i) The Exercise Price shall be reduced to an amount equal to the product
obtained by multiplying (A) the Exercise Price in effect immediately prior to
such issuance or sale, times (B) a fraction the numerator of which shall be the
sum of (1) the product of (x) the number of shares of Common Stock outstanding
(on a Fully-Diluted Basis) immediately prior to such issuance or sale, times (y)
the Market Price of a share of the Common Stock determined as of the date of
such issuance or sale, plus (2) the consideration, if any, received by the
Company upon such issuance or sale, and the denominator of which shall be the
product of (1) the number of shares of Common Stock outstanding (on a
Fully-Diluted Basis) immediately after such issuance or sale, times (2) such
Market Price.

 

(ii) The number of Warrant Shares issuable upon exercise of such Warrant shall
be increased to the number of shares determined by multiplying

 

-21-



--------------------------------------------------------------------------------

(A) the number of Warrant Shares issuable upon exercise of such Warrant
immediately prior to such issuance or sale, by (B) a fraction the numerator of
which shall be the Exercise Price in effect immediately prior to the adjustment
pursuant to clause (i) of this Section 5.3(a), and the denominator of which
shall be the Exercise Price in effect immediately after such adjustment.

 

(b) Issuance of Options or Convertible Securities. The issuance or sale of
Options or Convertible Securities shall be deemed, in accordance with this
Section 5.3(b), to be the issuance of Common Stock.

 

(i) Definitions. For purposes of this Section 5.3(b), the term “Options” means
any warrants, options or other rights to subscribe for or to purchase (A) Common
Stock or (B) Convertible Securities, and the term “Convertible Securities” means
any capital stock, evidence of indebtedness or other securities or rights
convertible into or exchangeable for Common Stock.

 

(ii) Issuance of Options. If the Company in any manner issues or grants any
Options, then the total maximum number of shares of Common Stock issuable upon
the exercise of such Options (or upon conversion or exchange of the total
maximum amount of Convertible Securities issuable upon the exercise of such
Options) shall be deemed, for purposes of Section 5.3(a), to be outstanding and
to have been issued and sold by the Company. For purposes of Section 5.3(a), the
Common Stock issuable upon exercise of Options or upon conversion or exchange of
Convertible Securities issuable upon exercise of Options for Convertible
Securities shall be deemed to have been issued and sold at a price per share
equal to (A) the sum of (1) the total amount, if any, received or receivable by
the Company as consideration for the issuance or granting of such Options, plus
(2) the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of such Options, plus (3) in the case of such Options
for Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange of
such Convertible Securities, divided by (B) the total maximum number of shares
of Common Stock issuable upon exercise of such Options or upon the conversion or
exchange of all such Convertible Securities issuable upon the exercise of such
Options.

 

(iii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities, then the maximum number of shares of Common
Stock issuable upon the conversion or exchange of such Convertible Securities
shall be deemed, for purposes of Section 5.3(a), to be outstanding and to have
been issued and sold by the Company. For purposes of Section 5.3(a), the Common
Stock issuable upon conversion or exchange of Convertible Securities shall be
deemed to have been issued and sold at a price per share equal to (A) the sum of
(1) the total amount received or receivable

 

-22-



--------------------------------------------------------------------------------

by the Company as consideration for the issuance or sale of such Convertible
Securities, plus (2) the minimum aggregate amount of additional consideration,
if any, payable to the Company upon the conversion or exchange thereof, divided
by (B) the total maximum number of shares of Common Stock issuable upon the
conversion or exchange of all such Convertible Securities.

 

(iv) Superseding Adjustment. If, at any time after any adjustment of the
Exercise Price and the number of Warrant Shares issuable upon exercise of the
Warrants shall have been made pursuant to Section 5.3(a) as a result of the
issuance of Options or Convertible Securities, or after any new adjustment of
the Exercise Price and the number of Warrant Shares shall have been made
pursuant to this Section 5.3(b)(iv) (each of the foregoing, a “previous
adjustment”):

 

(A) such Options or the right of conversion or exchange of such Convertible
Securities shall expire, or be terminated or surrendered, and all or a portion
of such Options or the right of conversion or exchange with respect to all or a
portion of such Convertible Securities, as the case may be, shall not have been
exercised or treated as having been exercised or otherwise canceled or acquired
by the Company in connection with any settlement, including any cash settlement,
of such Options or the rights of conversion or exchange of such Convertible
Securities; or

 

(B) there has been any change in the number of shares of Common Stock issuable
upon the exercise of such Options or upon the conversion or exchange of such
Convertible Securities (including as a result of a change in the number of
Convertible Securities issuable upon the exercise of such Options or the
operation of antidilution provisions applicable to any such Options or
Convertible Securities); or

 

(C) the consideration per share for which shares of Common Stock are issuable
upon the exercise of such Options or upon the conversion or exchange of such
Convertible Securities shall be changed;

 

-23-



--------------------------------------------------------------------------------

then the previous adjustment shall be rescinded and annulled and the shares of
Common Stock which were deemed to have been issued and that gave rise to the
previous adjustment shall no longer be deemed to have been issued, and a
recomputation shall be made of the adjustment, if any, under Section 5.3(a) of
the Exercise Price and the number of Warrant Shares issuable upon exercise of
the Warrants as a consequence of such Options or Convertible Securities on the
basis of:

 

(D) treating the number of shares of Common Stock, if any, theretofore actually
issued pursuant to the previous exercise of such Options or such right of
conversion or exchange (including Options or rights treated as exercised,
otherwise cancelled or acquired in connection with any settlement) as having
been issued on the date of issuance as determined for the previous adjustment
for the total amount of consideration actually received therefor (determined in
the manner described in Section 5.3(b)(ii) or (iii), as the case may be);

 

(E) treating the maximum number of shares of Common Stock (1) issuable upon the
exercise (or upon the conversion or exchange of Convertible Securities issuable
upon the exercise) of all such Options which remain outstanding and (2) issuable
upon the conversion or exchange of all such Convertible Securities which remain
outstanding, as having been issued; and

 

(F) making the computations called for in Section 5.3(a) hereof on the basis of
the revised terms of such outstanding Options or Convertible Securities, as the
case may be, as if they were issued at the time of such revision.

 

Any adjustment of the Exercise Price and the number of Warrant Shares issuable
upon exercise of the Warrants resulting from such recomputation shall supersede
the previous adjustment.

 

(v) No Further Adjustments. Any adjustment of the Exercise Price or the number
of Warrant Shares issuable upon the exercise of Warrants to be made pursuant to
this Section 5.3 with respect to the issuance of (A) any Options (whether for
Common Stock or Convertible Securities), (B) any Convertible Securities issuable
upon the exercise of such Options or (C) any shares of Common Stock issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities shall be made effective upon the issuance of such
Options. Any adjustment of the Exercise Price or the number of Warrant Shares
issuable upon the exercise of Warrants to be made pursuant to this Section 5.3
with respect to the issuance of (x) any Convertible Securities (other than
Convertible Securities issuable upon the exercise of Options) or (y) any shares
of Common Stock issuable upon the conversion or exchange of such Convertible
Securities shall be made effective upon the issuance of such Convertible
Securities. No further adjustment of the Exercise Price or the number of Warrant
Shares issuable upon the exercise of Warrants shall be made upon the actual
issuance of Common Stock or of Convertible Securities upon the exercise of such
Options or upon the actual issuance of Common Stock upon conversion or exchange
of such Convertible Securities.

 

-24-



--------------------------------------------------------------------------------

5.4 ISSUANCE OF OTHER EQUITY SECURITIES.

 

If, at any time after the Closing Date, the Company shall issue or sell any of
its equity securities other than any class or series of Common Stock,
Convertible Securities or Options (“Other Securities”) without consideration or
for a consideration per share (or other similar unit) of such Other Securities
that is less than the Market Price per share (or other similar unit) of such
Other Securities determined as of the date of such issuance or sale, then,
effective immediately upon such issuance or sale, the Exercise Price and the
number of Warrant Shares issuable upon exercise of each Warrant shall be
adjusted as follows:

 

(i) The Exercise Price shall be reduced to an amount equal to the product of (A)
the Exercise Price in effect immediately prior to such issuance or sale, times
(B) a fraction the numerator of which shall be (1) the product obtained by
multiplying (x) the number of shares of Common Stock outstanding (on a
Fully-Diluted Basis) on the date of such issuance or sale, times (y) the Market
Price of a share of Common Stock as of the date of such issuance or sale, less
(2) the amount by which (x) the aggregate Market Price for the total number of
such Other Securities sold or issued exceeds (y) the aggregate consideration
received by the Company for the total number of such Other Securities sold or
issued, and the denominator of which shall be the product obtained by
multiplying (1) the number of shares of Common Stock outstanding (on a
Fully-Diluted Basis) on the date of such issuance or sale, by (2) the Market
Price of a share of Common Stock as of the date of such issuance or sale.

 

(ii) The number of Warrant Shares issuable upon exercise of such Warrant shall
be increased to the number of shares determined by multiplying (A) the number of
Warrant Shares issuable upon exercise of such Warrant immediately prior to such
issuance or sale of Other Securities, times (B) a fraction (1) the numerator of
which shall be the Exercise Price in effect immediately prior to the adjustment
pursuant to clause (i) of this Section 5.4 and (2) the denominator of which
shall be the Exercise Price in effect immediately after such adjustment.

 

5.5 CAPITAL REORGANIZATION, CAPITAL RECLASSIFICATIONS, MERGER, ETC.

 

If, at any time after the Closing Date, there shall be any capital
reorganization or any reclassification of the capital stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares to which Section 5.2 applies) or the Company
shall consolidate with, merge with or into, or sell all or substantially all of
its assets or property to, another Person, then in each case the Company shall
cause effective provision to be made so that each Warrant shall, effective as of
the effective date of such event retroactive to the record date, if any, of such
event, be exercisable for the kind and

 

-25-



--------------------------------------------------------------------------------

number of shares of stock, other securities, cash or other property to which a
holder of the number of Warrant Shares issuable upon exercise of such Warrant
would have been entitled upon such event. In any such case, if necessary, the
provisions of this Agreement and the Warrants with respect to the rights and
interests thereafter of the Holders of the Warrants shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to any shares
of stock, other securities, cash or other property thereafter deliverable upon
the exercise of the Warrants.

 

5.6 [INTENTIONALLY OMITTED]

 

5.7 OTHER ACTIONS AFFECTING COMMON STOCK.

 

(a) Equitable Equivalent. If at any time or from time to time the Company shall
take any action affecting its Common Stock, other than any action otherwise
described in this Article V, then the Exercise Price and the number of Warrant
Shares issuable upon exercise of each Warrant shall be adjusted in such manner
and at such time as the Board shall in good faith determine (such determination
to be reasonably acceptable to the Majority Holders) to be equitable in the
circumstances, but no such adjustment shall increase the Exercise Price or
decrease the number of Warrant Shares issuable upon exercise of any Warrant.

 

(b) No Avoidance. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company. The Company shall at all times
in good faith assist in the carrying out of all the provisions of this Article V
and in the taking of all such action as may be necessary or appropriate in order
to protect the exercise rights of the Holders against impairment.

 

5.8 MISCELLANEOUS.

 

(a) Calculation of Consideration Received. If any Common Stock, Options,
Convertible Securities or Other Securities are issued or sold or deemed to have
been issued or sold for cash, then the consideration received therefor shall be
deemed to be the net amount received by the Company therefor. If any Common
Stock, Options, Convertible Securities or Other Securities are issued or sold or
deemed to have been issued or sold for consideration other than cash, then the
amount of the consideration other than cash received therefor shall be the fair
market value of such consideration, as of the date of receipt, determined in
accordance with the Valuation Procedure.

 

(b) Treasury Shares. The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company or any of its Subsidiaries, and the disposition of any shares so owned
or held shall be considered an issuance of Common Stock.

 

-26-



--------------------------------------------------------------------------------

(c) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities, or (ii)
to subscribe for or purchase Common Stock, Options or Convertible Securities,
then such record date shall be deemed to be the date of the issuance or sale of
the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be. If the Company shall take any such record of the holders of its Common Stock
and shall, thereafter and before the taking of the action for which such record
was taken, legally abandon its plan to take much action, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.

 

(d) Deferral of Issuance. In any case in which this Article V shall require that
any adjustment in the number of Warrant Shares purchasable hereunder or in the
Exercise Price be made effective as of a record date for a specified event, the
Company may elect to defer, until the occurrence of such event, the issuing to
the Holder of any Warrant exercised after such record date of the shares of
Common Stock and other capital stock of the Company, if any, issuable upon such
exercise over and above the number of shares of Common Stock and other capital
stock of the Company, if any, that would have been issuable upon such exercise
on the basis of the Exercise Price in effect prior to such adjustment. In such
case, the Company shall deliver to the Holder a due bill or other appropriate
instrument evidencing the Holder’s right to receive such additional shares upon
the occurrence of the event requiring such adjustment.

 

(e) Notice; Adjustment Rules. Whenever the Exercise Price and the number of
Warrant Shares shall be adjusted as provided in this Article V, the Company
shall provide to each Holder a statement, signed by the Chairman, the President
or the Chief Financial Officer of the Company, describing in detail the facts
requiring such adjustment and setting forth a calculation of the Exercise Price
and the number of Warrant Shares applicable to each Warrant after giving effect
to such adjustment. All calculations under this Article V shall be made to the
nearest one hundredth of a cent ($.0001) or to the nearest one-tenth (.01) of a
share, as the case may be. Adjustments pursuant to this Article V shall apply to
successive events or transactions of the types covered thereby. Notwithstanding
any other provision of this Article V, no adjustment shall be made to the number
of Warrant Shares or to the Exercise Price if such adjustment to the number of
Warrant Shares represents less than 1% of the total number of Warrant Shares
previously required to be delivered upon exercise of the Warrants, but any
lesser adjustment shall be carried forward and shall be made at the time and
together with the next subsequent adjustment which together with any adjustments
so carried forward shall amount to 1% or more of the number of Warrant Shares
previously required to be so delivered.

 

(f) Certain Adjustments. The Company may make such reductions in the Exercise
Price or increase in the number of Warrant Shares to be received by any Holder
upon the exercise or exchange of a Warrant, in addition to those adjustments
required by this

 

-27-



--------------------------------------------------------------------------------

Article V, as it in its sole discretion shall determine to be advisable in order
that any consolidation or subdivision of the Common Stock, or any issuance
wholly for cash of any shares of Common Stock, or any issuance wholly for cash
of shares of Common Stock or Convertible Securities, or any stock dividend, or
any issuance of Options hereinafter made by the Company to the holders of its
Common Stock shall not be taxable to such holders.

 

(g) Excluded Issuances. Notwithstanding any other provision of this Article V,
no adjustment shall be made pursuant to this Article V in respect of:

 

(i) the award of Common Stock or Options to purchase Common Stock to employees,
officers or directors of the Company or any Subsidiary of the Company, or the
issuance of Common Stock upon the exercise of any such Options, provided that
the total number of shares of Common Stock so awarded and the total number of
shares of Common Stock issued or issuable upon the exercise of any Options so
awarded (in each case to the extent the award of such shares or Options would
have, but for the provisions of this clause (i), resulted in an adjustment
pursuant to this Article V) shall not exceed, in the aggregate, at any given
time, 5.0% of the sum of (A) the Common Stock then outstanding, and (B) the
Common Stock issuable upon exercise of any such Options,

 

(ii) the issuance from time to time of shares of Common Stock upon the exercise
of any of the Warrants,

 

(iii) the issuance from time to time of shares of Common Stock upon the
exercise, exchange or conversion of any of the warrants, options or convertible
securities listed on Schedule 2.4(g) hereto, or

 

(iv) the issuance from time to time of shares of Voting Common Stock upon the
conversion of any Class B Common Stock.

 

(h) Par Value. The Company shall not increase the par value of any shares of
Common Stock or other securities issuable upon the exercise of the Warrants to
an amount that exceeds the Exercise Price. Before taking any action that would
cause an adjustment pursuant to this Article V that would reduce the Exercise
Price below the par value per share of any such Common Stock or other
securities, the Company shall be required to take any corporate action which may
be necessary in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares at the Exercise Price as so adjusted.

 

-28-



--------------------------------------------------------------------------------

 

ARTICLE VI

CERTAIN OTHER RIGHTS

 

6.1 PAYMENTS IN RESPECT OF DIVIDENDS AND DISTRIBUTIONS.

 

If, at any time prior to the Expiration Date, the Company pays any dividend or
makes any distribution (whether in cash, property or securities of the Company)
on its capital stock which does not result in an adjustment under Article V
(other than the PW Poly Spinoff), then the Company shall simultaneously pay to
the Holder of each Warrant the dividend or distribution which would have been
paid to such Holder on the Warrant Shares receivable upon the exercise in full
of such Warrant had such Warrant been fully exercised immediately prior to the
record date for such dividend or distribution or, if no record is taken, the
date as of which the record holders of Warrant Shares entitled to such dividend
or distribution are to be determined.

 

6.2 [INTENTIONALLY OMITTED]

 

6.3 [INTENTIONALLY OMITTED]

 

6.4 PUT RIGHTS.

 

(a) Put Rights.

 

(i) At any time on or after a Put Event, but prior to the Expiration Time, each
Holder will have the right to require the Company to purchase all or any part of
the Warrants and the Warrant Shares owned by such Holder.

 

(ii) Any Holder may exercise a Put Right by delivering a notice to the Company
stating that such Holder will require the Company to purchase the Warrants or
Warrant Shares specified in such notice (a “Put Notice”). Within 15 days after
the first date of receipt of a Put Notice by the Company (the “Put Notice
Date”), the Company shall give a notice to all other Holders advising them of
the receipt by the Company of such Put Notice, together with a copy of such Put
Notice. The date upon which the Company shall so advise such other Holders is
herein called the “Company Notice Date”. Within 15 days after the Company Notice
Date, each such other Holder also may give a Put Notice to the Company and each
such Put Notice shall be deemed given as of the date of the Put Notice given by
the Holder initially exercising the Put Right.

 

(b) Procedures.

 

(i) The purchase and sale of the Warrants and the Warrant Shares pursuant to a
Put Right shall be consummated on a date selected by the Company upon at least
15 days’ prior written notice to the Holders which have

 

-29-



--------------------------------------------------------------------------------

given the relevant Put Notice(s), which date in no event shall be earlier than
the date 30 days, nor later than the date 60 days, after the determination of
the Put Price Per Share as of the Put Notice Date (the “Put Closing Date”). On
the Put Closing Date, the Company shall purchase from the Holder or Holders
which have given such Put Notice(s), and such Holder or Holders shall sell to
the Company, the Warrants and/or the Warrant Shares specified in such Put
Notice(s): (A) in the case of each Warrant Share so purchased, at a purchase
price equal to the Put Price Per Share as of the Put Notice Date; and (B) in the
case of each Warrant so purchased at a purchase price equal to (1) the product
of (x) the Put Price Per Share as of the Put Notice Date, and (y) the number of
Warrant Shares for which such Warrant is exercisable as of the Put Notice Date,
minus (2) an amount equal to the aggregate Exercise Price as of the Put Notice
Date for such number of Warrant Shares. Payment of the purchase price for the
Warrants and/or the Warrant Shares so purchased by the Company shall be made by
wire transfer in immediately available funds.

 

(ii) If the Company is prohibited from purchasing all of the Warrants and/or
Warrant Shares put to it pursuant to a Put Notice (A) in the case of any
Warrants or Warrant Shares, because (1) of the existence of a contractual
restriction contained in any agreement or instrument governing or evidencing the
Senior Debt (as in effect on the date hereof or as hereinafter amended in
accordance with the provisions of the Senior Subordination Agreement), or (2)
the Company does not have sufficient funds legally available therefor under
applicable law, or (B) in the case of any Warrants originally allocated to the
Junior Subordinated Notes (as shown on Schedule 2.2 hereto) or any Warrant
Shares issued upon exercise of those Warrants, because of the existence of a
contractual restriction contained in the Senior Subordinated Note Purchase
Agreement (as in effect on the date hereof or as hereinafter amended in
accordance with the provisions of the Junior Subordination Agreement), then the
Company shall give notice (a “Put Response Notice”) to each Holder of Warrants
and/or Warrant Shares of the type the Company is so prohibited from purchasing
in whole or in part (the “Effected Warrants” and the “Effected Warrant Shares”)
which has delivered such Put Notice of (1) the reason that it is unable to
purchase all Effected Warrants and Effected Warrant Shares put to it pursuant to
a Put Notice, including (x) if due to a deficiency, the computation thereof,
and/or (y) if due to a contractual restriction, the nature of the provisions
which have been or would be breached and if such provisions are financial
covenants, a computation of the amounts or ratios setting forth the deficiencies
with respect to such covenants, and (2) the aggregate amount of such Effected
Warrants and Effected Warrant Shares, if any, which it will be able to lawfully
purchase without violating any such contractual restriction, which Put Response
Notice shall be delivered within 30 days of the determination of the Put Price
Per Share as of the Put Notice Date and shall be given together with the notice
of the Put Closing Date, if any, given by the Company pursuant to the first

 

-30-



--------------------------------------------------------------------------------

sentence of Section 6.4(b)(i). Each such Holder shall have the right to withdraw
its Put Notice with respect to any Effected Warrants and/or Effected Warrant
Shares by delivering a notice (a “Put Withdrawal Notice”) to the Company at any
time prior to the tenth day immediately preceding the Put Closing Date or, if
none is set in the Put Response Notice (or in a separate notice given together
therewith), prior to the tenth day immediately preceding the last day on which a
Put Closing could occur pursuant to the first sentence of Section 6.4(b)(i)
hereof. If any such Holders have not timely delivered Put Withdrawal Notices,
the Company thereupon shall purchase from such Holders the aggregate amount of
Effected Warrants and Effected Warrant Shares, if any, it may purchase on such
date with funds legally available under applicable law for such purpose and
without violating (A) in the case of any Warrants or Warrant Shares, any
contractual restriction contained in any agreement or instrument governing or
evidencing the Senior Debt (as in effect on the date hereof or as hereinafter
amended in accordance with the provisions of the Senior Subordination
Agreement), or (B) in the case of any Warrants originally allocated to the
Junior Subordinated Notes (as shown on Schedule 2.2 hereto) or any Warrant
Shares issued upon exercise of those Warrants, any contractual restriction
contained in the Senior Subordinated Note Purchase Agreement (as in effect on
the date hereof or as hereinafter amended in accordance with the provisions of
the Junior Subordination Agreement). Such purchase shall be allocated among such
Holders which have not timely delivered Put Withdrawal Notices pro rata, based
on the ratio of the number of Effected Warrant Shares put to the Company
(including Warrant Shares issuable upon the exercise of Effected Warrants put to
the Company) by each such Holder to the number of Effected Warrant Shares put to
the Company (including Warrant Shares issuable upon the exercise of Effected
Warrants put to the Company) by all such Holders. If the Company is prohibited
from purchasing any Warrants and/or Warrant Shares upon the exercise by a Holder
of a Put Right for any of the reasons described in the first sentence of this
Section 6.4(b)(ii), then the Company shall use its commercially reasonable best
efforts to increase its legally available funds under applicable law to an
amount sufficient to enable it to purchase legally all Warrants and Warrant
Shares put to it pursuant to a Put Notice and/or to obtain relief from any
contractual restriction in order to enable it to make the required payments,
including through effecting a Financing, obtaining the consent of requisite
number of holders of Indebtedness or otherwise, in each case, as soon as
possible.

 

(iii) If the Company is prohibited from purchasing some or all Warrants and/or
Warrant Shares upon the exercise by a Holder of a Put Right for any of the
reasons described in the first sentence of Section 6.4(b)(ii) and such Holder
shall not have timely delivered a Put Withdrawal Notice, then: (A) the Put Price
Per Share for such Holder with respect to such unpurchased Warrants and/or
Warrant Shares shall become an accruing liability of the

 

-31-



--------------------------------------------------------------------------------

Company with interest thereon commencing on the date of exercise of such Put
Right through the date on which the related Warrants and/or Warrant Shares are
purchased by the Company at a rate per annum equal to 19.0%, compounded monthly
(such liability and interest being herein called the “Accruing Liability”), and
(B) such obligation of the Company to purchase the Warrants and/or Warrant
Shares of such Holder shall otherwise be deemed suspended for so long as and
only to the extent that the Company is unable to repurchase such Warrants and/or
Warrant Shares for any of the reasons described in the first sentence of Section
6.4(b)(ii) after taking all the action described in the last sentence of Section
6.4(b)(ii) (a “Put Postponement”); provided, however, that, notwithstanding
Section 6.1 of this Agreement, so long as the Accruing Liability shall remain
outstanding such Holder shall not be entitled to receive any dividends or other
distributions under Section 6.1 in respect of such unpurchased Warrants and/or
Warrant Shares. On any Put Reactivation Date, the Accruing Liability shall
become due and payable as to the Warrants and the Warrant Shares which may then
be purchased. As used herein, “Put Reactivation Date” shall mean a date when the
Put Postponement lapses in whole or in part and the obligation of the Company to
purchase Warrants and Warrant Shares shall no longer be deemed suspended to the
same extent pursuant to clause (B) of this Section 6.4(b)(iii).

 

(iv) If at the Expiration Time any Holder is prevented from fully exercising its
rights under this Section 6.4 for any of the reasons described in the first
sentence of Section 6.4(b)(ii), the Company’s obligation to purchase Effected
Warrants and/or Effected Warrant Shares shall be extended until 5:00 p.m.,
Central Time, on the last day of the calendar month next following by at least
30 days the date upon which the Company shall notify the Holders that such
reason or reasons no longer exist.

 

(v) If the Company is unable, by reason of the condition described in the first
sentence of Section 6.4(b)(ii) hereof, to purchase Warrants and/or Warrant
Shares within six months after the exercise by a Holder of the Put Right, then
such Holder may request registration of all or any part of the Effected Warrants
and Effected Warrant Shares owned by such Holder (which request shall state the
intended method of disposition of such Effected Warrants and Effected Warrant
Shares). Upon such request, the Company shall use its commercially reasonable
efforts to effect the registration and qualification of such Effected Warrants
and/or Effected Warrant Shares under the Securities Act and under applicable
state securities laws, all in accordance with the applicable provisions of the
Registration Rights Agreement as if the Requisite Holders had requested the
Company to effect a registration under Section 2.1 thereof; provided, however,
that such registration shall not reduce the number of registrations that the
Company is obligated to use its best efforts to effect under Section
2.1(b)(i)(A) of the Registration Rights Agreement. Upon the effectiveness of the
registration statement with respect to such

 

-32-



--------------------------------------------------------------------------------

registration and the sale of such Effected Warrants and Effected Warrant Shares
thereunder, the rights of the Holders under this Section 6.4 with respect to
such Effected Warrants and Effected Warrant Shares shall cease and terminate and
any unpaid Accruing Liability shall be extinguished.

 

(vi) All amounts due to the Holders under this Section 6.4 in respect of any
Warrants and/or Warrant Shares shall be subordinated in right of payment to the
Senior Debt as and to the extent provided in the Senior Subordination Agreement.
All amounts due to the Holders under this Section 6.4 in respect of any Warrants
initially allocated to the Junior Subordinated Notes (as shown on Schedule 2.2
hereto) or any Warrant Shares issued upon exercise of those Warrants shall be
subordinated in right of payment to the Senior Subordinated Debt as and to the
extent provided in the Junior Subordination Agreement.

 

(c) Other Put Rights. The Company shall not grant, nor permit any of its
Subsidiaries to grant, any other rights similar to the Put Right that are
exercisable prior to the time at which the Put Right is exercisable or that are
not expressly subordinated, pursuant to an agreement in form and substance
reasonably acceptable to the Holders, to the rights of Holders pursuant to the
Put Right.

 

ARTICLE VII

COVENANTS OF THE COMPANY

 

7.1 NOTICES OF CERTAIN ACTIONS.

 

(a) Corporate Events. In the event that the Company:

 

(i) shall authorize the issuance to all holders of Common Stock of rights or
warrants to subscribe for or purchase capital stock of the Company or of any
other subscription rights or warrants; or

 

(ii) shall authorize a dividend or other distribution to all holders of Common
Stock of evidences of its indebtedness, cash or other property or assets (other
than the PW Poly Spinoff); or

 

(iii) proposes to become a party to any consolidation or merger for which
approval of any shareholders of the Company will be required, or to a conveyance
or transfer of the properties and assets of the Company substantially as an
entirety, or to any capital reorganization or reclassification or change of the
Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination); or

 

-33-



--------------------------------------------------------------------------------

(iv) commences a voluntary or involuntary dissolution, liquidation or winding
up;

 

then the Company shall provide a written notice to each Holder stating (A) the
date as of which the holders of record of Common Stock to be entitled to receive
any such rights, warrants, dividend or distribution are to be determined, or (B)
the material terms of any such consolidation, merger, conveyance, transfer,
reorganization, reclassification, dissolution, liquidation or winding up, the
date the same is expected to become effective, and the date as of which it is
expected that holders of record of Common Stock will be entitled to exchange
their shares for securities or other property, if any, deliverable upon such
consolidation, merger, conveyance, transfer, reorganization, reclassification,
change, dissolution, liquidation or winding up. Such notice shall be given not
later than 20 Business Days prior to the effective date (or the applicable
record date, if earlier) of such event. The failure to give the notice required
by this Section 7.1 or any defect therein shall not affect the legality or
validity of any distribution, right, warrant, consolidation, merger, conveyance,
transfer, reorganization, reclassification, dissolution, liquidation or winding
up, or the vote upon any action.

 

(b) Change of Control. To the extent possible not less than 70 days prior to any
Change of Control, but in no event later than the third Business Day following
the Company becoming aware thereof, notice of the occurrence of such Change of
Control, together with a brief description thereof.

 

7.2 FINANCIAL STATEMENTS AND REPORTS.

 

The Company shall furnish to each Holder:

 

(a) Monthly Financial Statements. Not later than 30 days after the end of each
month hereafter, including the last month of the Company’s fiscal year,
unaudited interim financial statements of the Company and its Subsidiaries as of
the end of such month and for the portion of the fiscal year then elapsed, on a
consolidated and consolidating basis, certified by the chief financial officer
of the Company as prepared in accordance with GAAP and fairly presenting in all
material respects the consolidated financial position, results of operations and
cash flows of the Company and its Subsidiaries as of the end of such month and
for such period subject only to changes from audit and year-end adjustments and
except that such statements need not contain notes; provided, however, that no
financial statements need be provided to the Holders pursuant to this Section
7.2(a) except to the extent such financial statements are otherwise prepared, or
required to be prepared, by the Company.

 

(b) SEC Filings, Etc. Promptly after the sending or filing thereof, as the case
may be, copies of any proxy statements, financial statements or reports which
the Company has made available to its securities holders and copies of any
regular, periodic and special reports or registration statements which the
Company or any of its Subsidiaries files with the Commission or any governmental
authority which may be substituted therefor, or any national securities exchange
or national market system.

 

-34-



--------------------------------------------------------------------------------

(c) Other Information. Such other information with respect to the financial
condition and operations of the Company and its Subsidiaries as any Holder may
reasonably request.

 

7.3 [INTENTIONALLY OMITTED]

 

7.4 BOARD OBSERVATION RIGHTS.

 

If at any time a Holder ceases to own an outstanding Note, so long as such
Holder holds a Warrant or Warrant Shares the Company will permit one
representative of such Holder (the “Observer”) to attend all meetings of the
board of directors of the Company and the board of directors of each Subsidiary
of the Company and all formal meetings of any committees thereof (whether in
person, telephonic or other) in a non-voting, observer capacity and shall
provide to the Observer concurrently with the members of such board or
committee, and in the same manner, notice of such meeting and a copy of all
materials provided to such board or committee members. The Company agrees to pay
all out-of-pocket expenses reasonably incurred by any Observer associated with
attending such meetings.

 

7.5 [INTENTIONALLY OMITTED]

 

7.6 MERGER OR CONSOLIDATION OF THE COMPANY.

 

The Company will not merge or consolidate with or into, or sell all or
substantially all of its property to, any other entity unless the successor or
purchasing entity, as the case may be (if not the Company), (a) is organized
under the laws of the United States of America or any state or political
subdivision thereof, and (b) by supplemental agreement reasonably satisfactory
in form and substance to each Holder, expressly agrees to provide to each Holder
the securities, cash or property required by Section 5.5 hereof upon the
exercise or exchange of Warrants and expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company; provided, however, that
the initial obligation of such successor or purchasing entity with respect to
the exercise or exchange of Warrants shall be only as set forth in Section 5.5.

 

7.7 RESERVATION OF SHARES, ETC.

 

The Company will at all times have authorized, and reserve and keep available,
free from preemptive or similar rights, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon the exercise or exchange of
each Warrant, the number of authorized but unissued Warrant Shares issuable upon
exercise of all outstanding Warrants. The Company shall as promptly as necessary
take all actions necessary to ensure that Warrant Shares shall be duly
authorized and, when issued upon exercise or exchange of any Warrant in
accordance with the terms hereof, shall be validly issued, fully paid and
non-assessable, free and clear of all Liens, charges and other encumbrances or
restrictions on

 

-35-



--------------------------------------------------------------------------------

sale (except to the extent of any applicable provisions set forth in this
Agreement and the Registration Rights Agreement) and free and clear of all
preemptive or similar rights.

 

7.8 REDEMPTIONS, ETC.

 

The Company shall not, nor shall it permit any Subsidiary of the Company to,
declare or make at any time any dividends (in cash, property or obligations) on,
or other payments or distributions on account of, or set apart money for a
sinking or other analogous fund for, or purchase, redeem, retire or otherwise
acquire, any shares of any class of capital stock of the Company or any
Subsidiary of the Company or any warrants, options or other rights to acquire
the same (or make any payments to any Person, such as “phantom stock” payments,
where the amount thereof is calculated with reference to the fair market or
equity value of the Company or any of its Subsidiaries), except that:

 

(a) any Subsidiary may pay dividends to the Company or to another wholly owned
Subsidiary of the Company;

 

(b) the Company may effect the PW Poly Spinoff;

 

(c) the Company may pay dividends or make other distributions on any class of
capital stock issuable upon exercise of the Warrants to the extent the
requirements of Section 6.1 are satisfied in connection therewith, provided that
no Put Postponement shall be in effect at the time of such payment;

 

(d) the Company may make repurchases of its Common Stock from its shareholders;
provided, however, that:

 

(i) no Put Postponement shall be in effect at the time of any such repurchase;
and

 

(ii) at least 20 Business Days prior to any such repurchase, the Company shall
offer to simultaneously repurchase from each Holder, at the same price per share
(less, in the case of a purchase of Warrants, the Exercise Price) and upon the
same terms and conditions of repurchase offered to such shareholders, up to a
number of Warrant Shares (issued or represented by outstanding Warrants) equal
to the product (rounded to the nearest whole number) obtained by multiplying (A)
a fraction, the numerator of which is the number of shares of Common Stock
proposed to be repurchased by the Company from its shareholders and the
denominator of which is the total number of shares of Common Stock held by the
shareholders from whom the Company is proposing to make such repurchase, by (B)
the aggregate number of Warrant Shares (issued or represented by outstanding
Warrants) then held by such Holder. Any such offer shall be made in writing and
shall specify the names of the shareholders from whom the Company is proposing
to make such repurchase (to the extent known), the total number of shares of
Common Stock

 

-36-



--------------------------------------------------------------------------------

held by such shareholders, the number of shares of Common Stock to be
repurchased from such shareholders, the per share price to be paid for such
shares and the other terms and conditions of such repurchase, and the number of
Warrant Shares (issued or represented by outstanding Warrants) which the Company
is offering to simultaneously repurchase from such Holder in accordance with
this clause (ii). Any Holder may accept such offer by delivering at least five
Business Days prior to the end of such 20-Business Day period a written notice
to the Company indicating the desire of such Holder to accept such offer and the
number of Warrant Shares (issued or represented by outstanding Warrants) such
Holder wishes to have the Company repurchase (if less than the number which the
Company has offered to simultaneously repurchase from such Holder in accordance
with this clause (ii)). At the closing of the repurchase, each participating
Holder shall deliver certificates representing the Warrant Shares (or Warrants)
being repurchased by the Company, duly endorsed for transfer, against delivery
by the Company of the consideration therefor. At such closing, all of the
parties to the transaction shall execute such customary documentation as may
reasonably be requested by the parties thereto; provided, however, that any
Holder may withdraw from such transaction if the documentation is not in form
and substance satisfactory to such Holder; and

 

(e) the Company may purchase Warrants and/or Warrant Shares pursuant to, and in
accordance with, Section 6.4 hereof.

 

7.9 RESTRICTIONS ON PERFORMANCE.

 

The Company shall not at any time enter into, or permit to exist, an agreement
or other instrument restricting its ability to perform its obligations under
this Agreement, the Registration Rights Agreement or the Warrants, or making
such performance or the issuance of shares of Common Stock upon the exercise of
any Warrant a default under any such agreement or instrument, other than
restrictions on the Company’s ability to honor the Put Right under (a) the
Senior Credit Agreement, (b) the Senior Subordination Agreement, (c) the Senior
Subordinated Note Purchase Agreement, and (d) the Junior Subordination
Agreement.

 

7.10 MODIFICATION OF OTHER DOCUMENTS.

 

The Company shall not amend or consent to any modification, supplement or waiver
of any provision of any of the Organizational Documents or Other Equity
Documents (other than agreements relating to Options granted to officers,
directors or employees) in any manner which would have an adverse effect on the
Holders without the prior written consent of the Requisite Holders.

 

-37-



--------------------------------------------------------------------------------

7.11 PREFERRED STOCK.

 

The Company shall not issue any class of capital stock having voting,
liquidation, dividend or other rights or preferences senior or superior to the
Common Stock issuable upon exercise or exchange of the Warrants.

 

7.12 LISTING OF WARRANT SHARES.

 

The Company shall, as promptly as practicable after the Closing, secure the
listing of all of the Warrant Shares upon each securities exchange and automated
quotation system (including without limitation the NASDAQ National Market), if
any, upon which shares of Common Stock of the Company are then listed (subject
to official notice of issuance) and shall maintain, so long as any other share
of Common Stock shall be so listed, such listing of all Warrant Shares. The
Company shall use its best efforts to maintain the Common Stock’s listing on
either the NASDAQ National Market, a national securities exchange or other
national market or interdealer quotation system (including, without limitation,
the NADSAQ Small-Cap Market and the OTC Bulletin Board), unless the Board
determines it is not in the best interests of the Company and its shareholders
to maintain any such listing. Upon the request of any Holder, the Company shall
provide such Holder, promptly following receipt thereof, with copies of any
notice it receives from the NASDAQ National Market or any other securities
exchange or other market or interdealer quotation system regarding the continued
eligibility of the Common Stock for listing on such market, securities exchange
or system. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.12.

 

7.13 INDEMNIFICATION.

 

The Company hereby agrees to indemnify each Holder for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever, including but not
limited to the reasonable fees and expenses of such Holder’s legal counsel and
the allocated cost of in-house legal services, which may be imposed on, incurred
by or asserted against such Holder in any way relating to or arising out of this
Agreement or the Warrants or the enforcement of any of the terms hereof or
thereof; provided, however, that the Company shall not be liable for any of the
foregoing to the extent they arise from (a) the gross negligence or willful
misconduct of the Holder seeking indemnification, or (b) violations of
securities laws by the Holder seeking indemnification.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 NOTICES.

 

All notices, demands and requests of any kind to be delivered to any party
hereto in connection with this Agreement shall be in writing and (i) delivered
personally, (ii) sent by

 

-38-



--------------------------------------------------------------------------------

nationally-recognized overnight courier, (iii) sent by first class, registered
or certified mail, return receipt requested, or (iv) sent by facsimile, in each
case to such party at its address as follows:

 

  (a) if to the Company, to:

 

PW Eagle, Inc.

1550 Valley River Drive

Eugene, Oregon 97401

Attention: Scott Long

Telecopier No.: (541) 686-9248

 

with a copy (which shall not constitute notice) to:

 

Fredrikson & Byron, P.A.

4000 US Bank Plaza

200 South Sixth Street

Minneapolis, Minnesota 55402-3397

Attention: K. Lisa Holter, Esq.

Telecopier No.: (612) 347-7077

 

  (b) if to the Initial Holder, to:

 

Churchill Capital Partners IV, L.P.

2400 Metropolitan Centre

333 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Kevin C. Dooley, General Counsel

Telecopier No: (612) 673-6615

- and -

Attention: Mark McDonald, Partner

Telecopier No.: (612) 673-6630

 

with a copy (which shall note constitute notice) to:

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Susan L. Jacobson

Telecopier No: (612) 766-1600

 

  (c) if to any other Holder, to such address as such Holder shall have
specified to the Company in writing.

 

-39-



--------------------------------------------------------------------------------

Any notice, demand or request so delivered shall constitute valid notice under
this Agreement and shall be deemed to have been received (i) on the day of
actual delivery in the case of personal delivery, if delivered on a Business Day
(otherwise on the next Business Day), (ii) on the next Business Day after the
date when sent in the case of delivery by nationally-recognized overnight
courier, (iii) on the fifth Business Day after the date of deposit in the U.S.
mail in the case of mailing, or (iv) upon receipt in the case of a facsimile
transmission. Any party hereto may from time to time by notice in writing served
as aforesaid upon the Company, if such party is a Holder, or upon each of the
Holders, if such party is the Company, designate a different address or a
different Person or Persons to whose attention all such notices, demands or
requests thereafter are to be addressed.

 

8.2 EXPENSES, ETC.

 

The Company agrees to pay or reimburse each Holders for all reasonable costs and
expenses of such Holder (including the reasonable fees and expenses of counsel
to such Holder and the allocated cost of in-house legal services), in connection
with (a) the negotiation, preparation, execution and delivery of this Agreement
and the Registration Rights Agreement and the issuance of Warrants hereunder,
(b) any amendment, modification or waiver of (or consents in respect of) any of
the terms of this Agreement, the Registration Rights Agreement or the Warrants,
(c) any default by the Company hereunder or under the Warrants or the
Registration Rights Agreement or any enforcement proceedings resulting
therefrom, and (d) the enforcement of this Section 8.2.

 

8.3 NO VOTING RIGHTS; LIMITATIONS OF LIABILITY.

 

No Warrant shall entitle the Holder thereof to any voting rights or, except as
otherwise provided herein, other rights of a shareholder of the Company, as
such. No provision hereof, in the absence of affirmative action by a Holder to
purchase Warrant Shares, and no enumeration herein of the rights or privileges
of a Holder, shall give rise to any liability of such Holder for the Exercise
Price of Warrant Shares acquirable by exercise hereof or as a shareholder of the
Company.

 

8.4 AMENDMENTS AND WAIVERS.

 

(a) Written Document. Any provision of this Agreement may be amended or waived,
but only pursuant to a written agreement signed by the Company and the Requisite
Holders, provided that no such amendment or waiver shall without the written
consent of each Holder affected thereby (i) shorten the Expiration Time of any
Warrant, (ii) increase the Exercise Price of any Warrant, (iii) decrease the
number of Warrant Shares issuable upon the exercise of any Warrant, (iv) change
any of the provisions of this Section 8.4(a) or the definition of “Requisite
Holders” or any other provision hereof specifying the number or percentage of
Holders required to waive, amend, or modify any rights hereunder or make any
determination or grant any consent hereunder or otherwise act with respect to
this Agreement or any Warrants, or (v) increase the obligations of any Holder

 

-40-



--------------------------------------------------------------------------------

or otherwise disproportionately adversely affect the rights and benefits of any
Holder under this Agreement.

 

(b) No Waiver; Cumulative Remedies. No failure on the part of any Holder to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement, the Warrants or the
Registration Rights Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this
Agreement, the Warrant or the Registration Rights Agreement preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.

 

8.5 SPECIFIC PERFORMANCE.

 

Each Holder shall have the right to specific performance by the Company of the
provisions of this Agreement and the Warrants, in addition to any other remedies
it may have at law or in equity. The Company hereby irrevocably waives, to the
extent that it may do so under applicable law, any defense based on the adequacy
of a remedy at law which may be asserted as a bar to the remedy of specific
performance in any action brought against the Company for specific performance
of this Agreement or the Warrants by the Holders of any Warrants or Warrant
Shares.

 

8.6 BINDING EFFECT.

 

This Agreement shall be binding upon and inure to the benefit of the Company,
each Holder and their respective successors and permitted assigns, including
without limitation any subsequent Holder of any Warrants or Warrant Shares.

 

8.7 COUNTERPARTS; FACSIMILE SIGNATURES.

 

This Agreement may be executed in two or more counterparts each of which shall
constitute an original, but all of which when taken together shall constitute
but one agreement. Facsimile counterpart signatures to this Agreement shall be
acceptable and binding.

 

8.8 GOVERNING LAW.

 

This Agreement and each Warrant shall be governed by and construed in accordance
with the laws of the State of Minnesota (without giving effect to principles of
conflicts of laws).

 

-41-



--------------------------------------------------------------------------------

8.9 BENEFITS OF THIS AGREEMENT.

 

Nothing in this Agreement shall be construed to give to any Person other than
the Company and each Holder of a Warrant or a Warrant Share any legal or
equitable right, remedy or claim hereunder.

 

8.10 HEADINGS.

 

Section headings in this Agreement have been inserted for convenience of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

8.11 CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS; ADMISSIBILITY OF
PHOTOCOPIES; WAIVER OF JURY TRIAL.

 

Regardless of any present or future domicile of the Company, the Company hereby
submits to the jurisdiction and venue of the United States District Court for
the District of Minnesota, and the Hennepin County District Court, State of
Minnesota, for the purposes of all legal proceedings arising out of or relating
to this Agreement, the Warrants or the transactions contemplated hereby or
thereby. The Company hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the
jurisdiction or venue of any such suit, action or proceeding brought in such a
court or that such court is an inconvenient forum. Nothing herein shall limit
the right of the Holders to bring proceedings against the Company in any other
court of competent jurisdiction. Any legal proceeding by the Company against any
Holder involving, directly or indirectly, any matter in any way arising out of,
related to, or connected with this Agreement or the Warrants shall be brought
only in the United States District Court for the District of Minnesota, or the
Hennepin County District Court, State of Minnesota. In the event the Company
commences any action against a Holder in another jurisdiction or venue arising
directly or indirectly from the relationship created by this Agreement or the
Warrants, such Holder shall be entitled to have the case transferred to the
jurisdiction and venue above-described, or if such transfer cannot be
accomplished under applicable law, to have such case dismissed without
prejudice. The Company hereby consents to service of process by registered mail
delivered in accordance with the provisions of Section 8.1 or service of process
in any other legal manner at the option of any Holder. This Agreement, the
Warrants and all documents relating thereto, including, without limitation, (a)
consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Holder, and (c) financial statements, certificates and
other information previously or hereafter furnished to any Holder may be
reproduced by such Holder by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process. The Company agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of

 

-42-



--------------------------------------------------------------------------------

business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE WARRANTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

8.12 CONFIDENTIALITY.

 

Each Holder shall hold all nonpublic information obtained pursuant to the
requirements of this Agreement in accordance with such Holder’s customary
procedures for handling confidential information of this nature and in
accordance with safe and sound business practices and in any event may make
disclosure reasonably required by a prospective assignee in connection with the
contemplated assignment or as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with the enforcement by such Holder of rights and remedies hereunder
or under the Warrants, the Registration Rights Agreement, the Note Purchase
Agreements or any of the Note Documents referred to therein, and shall require
any such assignee to agree to comply with this Section 8.12.

 

8.13 REMEDIES CUMULATIVE.

 

No right, power or remedy conferred upon any Holder hereunder or under any of
the Warrants, the Registration Rights Agreement, the Note Purchase Agreements or
the other Note Documents referred to therein shall be exclusive, and each such
right, power or remedy shall be cumulative and in addition to every other right,
power or remedy, whether conferred hereby or by any such other agreement or now
or hereafter available at law or in equity or by statute or otherwise.

 

* * * *

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized officers, all as of the date and year
first above written.

 

THE COMPANY: PW EAGLE, INC. By:  

/s/ Dobson West

Name:

 

Dobson West

Title:

 

Secretary

 

-44-



--------------------------------------------------------------------------------

THE INITIAL HOLDER: CHURCHILL CAPITAL PARTNERS IV, L.P.,
a Delaware limited partnership

By Churchill Capital IV, L.L.C., its General Partner

By Churchill Capital, Inc. as Managing Agent

By:  

/s/ Mark McDonald

Name:

 

Mark McDonald

Its Partner

 

-45-



--------------------------------------------------------------------------------

 

SCHEDULE 2.2

 

Allocations

 

Notes

--------------------------------------------------------------------------------

   Issue Price


--------------------------------------------------------------------------------

   Allocated Warrants
and Warrant
Denominations


--------------------------------------------------------------------------------

   Issue Price


--------------------------------------------------------------------------------

Senior Subordinated Notes

   $ 15,286,892.66    209,515    $ 713,107.34

Junior Subordinated Notes

   $ 7,465,170.34    157,136    $ 534,829.66

 



--------------------------------------------------------------------------------

 

SCHEDULE 2.4(g)

 

Capitalization of the Company

 

[To be completed by Company Counsel]

 



--------------------------------------------------------------------------------

 

SCHEDULE 2.4(k)

 

Filing Delinquencies

 

[To be completed by Company Counsel]

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES
LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM. IN
ADDITION, THE TRANSFER OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN SECTION 3.3 OF THE WARRANT AGREEMENT DATED AS OF OCTOBER 25, 2004,
AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME, BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INITIAL HOLDER NAMED THEREIN. NO TRANSFER OF THESE SECURITIES
SHALL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED. A COPY OF
THE WARRANT AGREEMENT IS ON FILE AND MAY BE INSPECTED AT THE PRINCIPAL EXECUTIVE
OFFICE OF THE ISSUER. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY THE PROVISIONS OF THE WARRANT AGREEMENT.

 

PW EAGLE, INC.

 

No. W-

   Warrant to Purchase                           Shares      of Common Stock  
                       , 20    

 

COMMON STOCK PURCHASE WARRANT

 

THIS CERTIFIES that, for value received, [Insert name of holder] (the “Holder”),
or assigns, is entitled to purchase from PW Eagle, Inc., a Minnesota corporation
(the “Company”),                      shares of the Common Stock, $.01 par value
per share (the “Common Stock”), of the Company, at the price (the “Exercise
Price”) of $.01 per share, at any time or from time to time during the period
commencing on the Exercisability Date and ending at the Expiration Time.

 

This Warrant has been issued pursuant to the Warrant Agreement (as amended or
supplemented from time to time, the “Warrant Agreement”) dated as of October 25,
2004, between the Company and the Initial Holder named therein, and is subject
to the terms and conditions, and the Holder is entitled to the benefits,
thereof, including without limitation provisions (i) for adjusting the number of
Warrant Shares issuable upon the exercise or exchange hereof and the Exercise
Price to be paid upon such exercise, (ii) providing for certain “put” rights,
and (iii) providing certain information and other rights. A copy of the Warrant
Agreement is on file and may be inspected at the principal executive office of
the Company. The Holder of this certificate, by acceptance of this certificate,
agrees to be bound by the provisions of the Warrant Agreement. Capitalized terms
used but not defined herein shall have the meanings given to them in the Warrant
Agreement.

 

A-1



--------------------------------------------------------------------------------

SECTION 1. Exercise of Warrant. On any Business Day on or after the
Exercisability Date but at or prior to the Expiration Time, the Holder may
exercise this Warrant, in whole or in part, by delivering to the Company this
Warrant accompanied by a properly completed Exercise Form in the form of Annex A
and a check or wire transfer in an aggregate amount equal to the product
obtained by multiplying (a) the Exercise Price, by (b) the number of Warrant
Shares being purchased. Any partial exercise of a Warrant shall be for a whole
number of Warrant Shares only.

 

SECTION 2. Exercise Price and Warrant Shares. The Exercise Price and the number
of Warrant Shares issuable upon exercise of this Warrant are subject to
adjustment from time to time as provided in the Warrant Agreement.

 

SECTION 3. Exchange of Warrant. On any Business Day on or after the
Exercisability Date but at or prior to the Expiration Time, the Holder may
exchange this Warrant, in whole or in part, for Warrant Shares by delivering to
the Company this Warrant accompanied by a properly completed Exchange Form in
the form of Annex B. The number of shares of Common Stock to be received by the
Holder upon such exchange shall be determined as provided in Section 4.2 of the
Warrant Agreement.

 

SECTION 4. Transfer. Subject to the limitations set forth in the Warrant
Agreement, this Warrant may be transferred, in whole or in part, by the Holder
by delivery to the Company of this Warrant accompanied by a properly completed
Assignment Form in the form of Annex C.

 

SECTION 5. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company will issue a new Warrant of
like denomination and tenor upon compliance with the provisions set forth in the
Warrant Agreement.

 

SECTION 6. No Stockholder Rights. This Warrant shall not entitle the holder
hereof to any voting rights or, except as otherwise provided in the Warrant
Agreement, other rights of a shareholder of the Company, as such.

 

SECTION 7. Successors. All of the provisions of this Warrant by or for the
benefit of the Company or the Holder shall bind and inure to the benefit of
their respective successors and assigns.

 

SECTION 8. Headings. Section headings in this Warrant have been inserted for
convenience of reference only and shall not affect the construction of, or be
taken into consideration in interpreting, this Warrant.

 

SECTION 9. Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Minnesota (without giving effect to
principles of conflicts of laws).

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer and this Warrant to be dated as of the date first set
forth above.

 

PW EAGLE, INC. By:    

Name:

   

Title:

   

 

A-3



--------------------------------------------------------------------------------

 

ANNEX A

 

EXERCISE FORM

 

[TO BE SIGNED UPON EXERCISE OF WARRANT]

 

TO PW EAGLE, INC.

 

The undersigned, being the Holder of the within Warrant, hereby elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder,                      shares of Common Stock of PW EAGLE, INC. and
requests that the certificates for such shares be issued in the name of, and be
delivered to,                                         
                                , whose address is
                                                                         .

 

The foregoing exercise is (check one):

 

¨

       Irrevocable

¨

       conditioned upon the consummation of the transaction described briefly
below:
    __________________________________________________________________________________________
    
    ________________________________________________________________________________________________
    
    ________________________________________________________________________________________________
    
    _________________________________________________________________________________________________

 

Dated:

 

  (Signature)   (Address)

 



--------------------------------------------------------------------------------

 

ANNEX B

 

EXCHANGE FORM

 

[TO BE SIGNED UPON EXCHANGE OF WARRANT]

 

TO PW EAGLE, INC.

 

The undersigned, being the Holder of the within Warrant, hereby irrevocably
elects to exchange, pursuant to Section 4.2 of the Warrant Agreement referred to
in such Warrant, the portion of such Warrant representing the right to purchase
                     shares of Common Stock of PW EAGLE, INC. The undersigned
hereby requests that the certificates for the number of shares of Common Stock
issuable in such exchange pursuant to such Section 4.2 be issued in the name of,
and be delivered to,                         , whose address is
                                                                         .

 

The foregoing exchange is (check one):

 

¨

       Irrevocable

¨

       conditioned upon the consummation of the transaction described briefly
below:
    ______________________________________________________________________________________________
    
    _______________________________________________________________________________________________
    
    _______________________________________________________________________________________________
    
    ______________________________________________________________________________________________

 

Dated:

 

  (Signature)   (Address)

 



--------------------------------------------------------------------------------

 

ANNEX C

 

ASSIGNMENT FORM

 

[TO BE SIGNED ONLY UPON TRANSFER OF WARRANT]

 

For value received, the undersigned hereby sells, assigns and transfers unto
                                                      all of the rights
represented by the within Warrant to purchase shares of Common Stock of PW
EAGLE, INC. (the “Company”), to which such Warrant relates, and appoints
                                                      Attorney to transfer such
Warrant on the books of the Company, with full power of substitution in the
premises.

 

Dated:

 

  (Signature)   (Address)

 